Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 1 of 26


                                                                           Page 1




                  UNITED STATES DEPARTMENT OF JUSTICE

                        CONSUMER PROTECTION BRANCH




          Genesis II Church of Healing and Health Podcast:

                      Mark Grenon and Joseph Grenon




     g2voice_broadcast_191_the_proof_is_naturally_being_show

                      n_to_us_by_the_results_5_10_20
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 2 of 26

                                                            Page 2                                                           Page 3
1              PROCEEDINGS                                            1      JOSEPH GRENON: Mm-hmm.
2       MARK GRENON: Welcome, welcome, welcome to the G2              2      MARK GRENON: And we even have the First
3    Voice broadcast. It is Sunday, May 10th, in the year             3   Amendment, and if we didn't, we'd still do what the
4    of the Lord 2020. My name is Mark Grenon, and I'm here           4   Bible tells us to do. But we have the First Amendment
5    with my co-host --                                               5   in our country where there was some men that trusted
6       JOSEPH GRENON: Joseph Grenon.                                 6   God and believed that you should have the right,
7       MARK GRENON: Joe, we're at 191. Wow. We're                    7   because that's why they left England, to worship God
8    getting to 200 pretty soon, Joe.                                 8   any way you see fit, and they don't like that. Most of
9       JOSEPH GRENON: It's really --                                 9   them don't even like God. So we got a Nazi, satanic,
10      MARK GRENON: It'll be four years, and we have                10   Luciferian, big pharma that is supported -- well, pays
11   208. Four years in our G2 Voice. A lot of people                11   off the FDA, the CDC, Department of Justice. We've
12   listening, and we appreciate everybody that listens             12   seen this. We get facts about this. We're going to
13   because they're looking for truth, Joe.                         13   hit the FDA really hard now because they're the ones
14      JOSEPH GRENON: Mm-hmm.                                       14   that started this whole warning against us --
15      MARK GRENON: This past week, how many people we              15      JOSEPH GRENON: Yeah.
16   know, know of, or know personally -- their whole                16      MARK GRENON: -- and took our sacrament and put it
17   YouTube, Facebooks, and stuff just gone?                        17   in the category as a drug. Yeah, that's going to work.
18      JOSEPH GRENON: Oh yeah, wiped out immediately.               18   You might think it's going to work because you got
19      MARK GRENON: Really. We've been having some                  19   everybody paid off, but when the truth comes out, it's
20   studies going on in hospitals about chlorine dioxide            20   not going to work. So we're going to keep fighting.
21   and the coronavirus stopped. These people have a lot            21   We're going to keep fighting.
22   of power, but not more power than God, huh?                     22      This week we're going to cover the proof is


                                                            Page 4                                                           Page 5
 1   naturally being shown to us by the results, okay? And            1   unlawful, so we're going to pray because we're going to
 2   I'm going to talk about trusting science, scientists,            2   ask God what does He want us to do. At the end of the
 3   not science because real science --                              3   day, whatever God tells us to do, we're going to do,
 4      JOSEPH GRENON: So-called science.                             4   whatever your unlawful legality says, and we're going
 5      MARK GRENON: Yeah, the Bible says science falsely             5   to prove you wrong. We're going to fight, so we're not
 6   called. So there's a lot of that around. Because a               6   really too concerned. They want us to go to court.
 7   guy calls himself a scientist or a doctor, oh, we got            7   We're not going to court. We have no -- in fact, they
 8   to believe him. Ha ha ha. Ah, you better think twice             8   want us to plea. The plea we should plea is no case to
 9   about that. How were they trained? Who paid them?                9   answer?
10   We're going to read some medical journals. You're               10      JOSEPH GRENON: No case to answer, yeah.
11   going to see what some of these editors said about what         11      MARK GRENON: Yeah, so this is like there should
12   goes on with these clinical studies, so we'll get in            12   be no case here. First of all, our Constitution tells
13   that in a moment. But that's real science, folks.               13   us there's no case, okay? I don't care what they
14   What the results are is the real science, okay?                 14   classify -- whatever the FDA says, but they're so
15      Last week we covered our 10th-year anniversary               15   corrupt, so paid off. They've approved so many drugs
16   because we couldn't cover it the week before. We got            16   that have killed people and paid billions later, and
17   sidetracked with another message. So we went off and            17   they just take it off, okay, but they approved it. So
18   covered it last week. Ten years, and there are going            18   you want to listen to this agency that has been known
19   to be another 10. They're not going to stop the                 19   to be paid off, okay? People that work for them after
20   church. You know, they're saying in the newspapers,             20   they retire or quit or leave, they go work for the
21   oh, FDA has shut down -- you didn't shut down our               21   pharmaceuticals. Who's that tell you who they work
22   church. We told them you got guns. You guys are                 22   for?



                                                                                                      2 (Pages 2 to 5)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 3 of 26

                                                            Page 6                                                              Page 7
1       Same with the CDC, okay? Same with the EPA. Just              1   can't be laws. They can't -- statutes, codes.
2    do some research, folks. You'll find out. Very, very             2      JOSEPH GRENON: This is written by a person.
3    corrupt agencies. Just like you got the fake news, you           3      MARK GRENON: Yeah. Well, no, it has to be moral,
4    know, CNN is writing me, Forbes, New York Times.                 4   Joe. It has to be moral, you know. You can't be a
5    Everybody is writing me wanting me to make a statement.          5   law. We're being denied our religious rights
6    My statement, I'm not going to make a statement to               6   guaranteed to us by the First Amendment and God. We
7    them because they twist everything, and I'm going to             7   will not and cannot obey men when they are trying to
8    show you how they twist some things today and the half           8   stop us from obeying God. You can watch videos and
9    truths. They don't tell the whole story. They take it            9   read about the attack on the Genesis II Church
10   out of context and make it a pretext to prove that              10   beginning with a warning from the FDA, who has no
11   we're lying or something.                                       11   authority over the Genesis II Church or any church in
12      No, we're not going to -- we're just going to go             12   regard to the exercise of our religious or church
13   with truth. We don't have any fear. We're at peace.             13   beliefs. No, they have no, no power, no authority.
14   We're going to tell these people exactly -- and we              14      And then they write this warning and submit it to
15   don't hate these people. We don't. We pray for them,            15   a U.S. attorney, and then they grab it and back it.
16   but we're going to tell them they're liars.                     16   They took an oath --
17      JOSEPH GRENON: They're wrong, yeah.                          17      JOSEPH GRENON: Mm-hmm.
18      MARK GRENON: Yeah, God doesn't hate us. He tells             18      MARK GRENON: -- never, never go against the
19   us exactly what we are, right? We're being attacked             19   Constitution or defend it, right? Same with this
20   viciously and unlawfully, not illegally. That's a term          20   judge. So they're off -- to me, they're just
21   they like, "unlawfully," because the law has to be              21   completely disqualified, okay?
22   moral. These are legal things that they pass. They              22      JOSEPH GRENON: Yeah.


                                                            Page 8                                                              Page 9
 1      MARK GRENON: Never mind the FDA and all the                  1    said that they're talking about now taking bleach. He
 2   things they passed that hurts people, kills people.             2    was talking about some other, whatever.
 3   It's just sick, and we're going to stop it. We're               3       MARK GRENON: Well, he was talking about how
 4   going to stop it. We're going to stop them. We're               4    disinfectant --
 5   calling for the closure of the FDA and the CDC. Close           5       JOSEPH GRENON: He was talking about how
 6   them down, and if they ever make another agency that            6    disinfecting can kill and clean and all that stuff.
 7   oversees some things, then make the American people sit         7       MARK GRENON: Yeah.
 8   on the board, not some paid-off prostitute that works           8       JOSEPH GRENON: And then he's not -- I don't know
 9   for FDA paid off. They're paid off, folks. The CDC              9    if he's talking about MMS, but we didn't say he was.
10   has 30 patents, and they're listed on Dun & Bradstreet          10      MARK GRENON: No, we said he's got the information
11   as a company. They make billions, Joe, CDC.                     11   about MMS.
12      So I put it in the last few weeks just to get                12      JOSEPH GRENON: Yeah, right away --
13   people -- if you're listening for the first time                13      MARK GRENON: And many people wrote him
14   because every week we're having more first-time                 14   personally, wrote him from around the world with their
15   visitors and listeners. So I put it in the letter we            15   testimonies. So I'm sure he knows about it, but did I
16   wrote to the President, and the media took off with             16   talk to him? No, I wrote him a letter, and I saw him
17   that. President Trump is talking about MMS bleach. We           17   making some tweets, and I even saw him saying religious
18   didn't say that. All we said was he got our                     18   freedom needs to be guarded even during this time of
19   information. They received our letter.                          19   emergency. And yesterday, Day of Prayer, he told
20      JOSEPH GRENON: Yeah.                                         20   people, don't pray -- you have the constitutional right
21      MARK GRENON: They acknowledged that.                         21   to go to church, huh?
22      JOSEPH GRENON: Yeah, it was the fake news that               22      JOSEPH GRENON: Mm-hmm.



                                                                                                       3 (Pages 6 to 9)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 4 of 26

                                                         Page 10                                                            Page 11
1       MARK GRENON: So I like -- I like that.                      1   like walking into the lions' den without the Lord. No,
2       JOSEPH GRENON: Because the church, we need God in           2   we're not going to do it. We're not afraid, but we're
3    these times.                                                   3   not going to put our -- be stupid and put ourselves
4       MARK GRENON: And we are to obey God rather than             4   under their authority. I don't care if they like it or
5    men. That's what last week -- well, I sent out a               5   not.
6    special newsletter this week. We're going to obey God          6       Here's a story about what happened to Peter and
7    rather than men, and this is what I wrote to the judge         7   John in the early church when they healed a man that
8    and the -- and the attorneys, Joe.                             8   was crippled. And the early church was in houses,
9       JOSEPH GRENON: Mm-hmm.                                      9   folks, not in buildings. "How can you have a -- you're
10      MARK GRENON: We're not going to play games, oh,            10   not a real church. You're in a house." Well, house
11   you have to file it. We won't read it unless you file         11   churches were the first churches, Joe. House Sister
12   it with the clerk of courts. We're not entering your          12   Farnas, and this guy's house, and that guy's house,
13   evil system. What, are you crazy? You think we're             13   Cornelius and Simon the Tanner. I've been to some of
14   going to enter that system? Look at what they did to          14   those places.
15   the President.                                                15       So they're complaining. And here we got the --
16      JOSEPH GRENON: Yeah.                                       16   there's an uproar because one guy got healed. The man
17      MARK GRENON: Look what they did to him. You                17   was healed, and it caused an uproar in Jerusalem. The
18   know, he's the President of the executive branch,             18   religious leaders and the local officials didn't like
19   right, of the whole United States, and look what they         19   it and threatened Peter and John with jail. Read the
20   did to him. He has all the money to fight them,               20   story in its entirety in the Book of Acts and see how
21   lawyers. They don't care. I'm not going to go into a          21   these men stood for the truth no matter what the
22   corrupt system and think we're going to get -- that's         22   authorities told them because they were doing nothing


                                                         Page 12                                                            Page 13
 1   unlawful, but only helping people physically and              1    us? Joe, how can we stop healing people?
 2   spiritually. Maybe you'll see a similar thing                 2       I sent to the pictures. That's what I did this
 3   happening to the Genesis II Church today against the          3    week. When Forbes, CNN, all these wrote us, I sent
 4   officials of the day and how our response should be to        4    them all our testimony. Hey, look what we've been
 5   them.                                                         5    doing. This is our proof. I mean, a guy with cancer
 6      People think, ah, you're just nuts. Why would you          6    in his face, gone. Big sores in the legs, gone, before
 7   do that, believe the Bible. You know why? Because             7    and after.
 8   back 100, 200 years ago, you could use the Bible in           8       JOSEPH GRENON: And MRSA ourselves.
 9   court as illustrations of historical facts that               9       MARK GRENON: Yeah, MRSA ourselves. How can we
10   happened to people. What? Yeah, that's how accurate           10   stop? We're not going to. What, because of some paid-
11   it is, and historically correct it is, and how morally        11   off FDA culpa agency that puts up stuff that's poison?
12   correct it is.                                                12   Look at the side effects of every approved drug. More
13      JOSEPH GRENON: Mm-hmm.                                     13   people die from approved drugs than anything else in
14      MARK GRENON: Romans 13. Everybody quotes this,             14   America. It's the number one, and the doctors -- the
15   you know. Oh, you got to obey the powers. Romans 13           15   doctors are a council. It's called iatrogenics. What
16   states that the governments were set up for good and to       16   the doctors tell you do, what the doctors tell you to
17   punish evildoers, okay? If the government starts not          17   take is the number-one killer because of the side
18   to do their job for good, but to do evil, then we obey        18   effects, and they can keep going on? No, we're done.
19   God and not the government, and that's what they're           19   We're stopping. There was a lady, Joe. You put up
20   saying. We're going to obey God rather than man. You          20   that video on the description?
21   guys are evil. This guy's been laying around crippled         21      JOSEPH GRENON: Judy --
22   for 35, 40 years. He gets healed, and you come after          22      MARK GRENON: Molovich?



                                                                                                4 (Pages 10 to 13)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 5 of 26

                                                          Page 14                                                              Page 15
 1      JOSEPH GRENON: Voliskens or something. I don't               1   We're speaking up. That's why they're knocking us off
 2   know.                                                           2   all the places.
 3      MARK GRENON: Makolovich. Let me see. I don't                 3      JOSEPH GRENON: Yeah.
 4   like to -- here it is, Judy Mikolvitz. She was --               4      MARK GRENON: Does that tell you they own it?
 5   listen, this lady is not one of us as far as part of            5      JOSEPH GRENON: Oh yeah, very well does, and also
 6   our church or anything like that. She worked with               6   the First Amendment, freedom of speech. We can't even
 7   Fauci. She worked with the HIV, which is another thing          7   say these things now because the FDA says no? No, it's
 8   altogether that we've covered. Horrible what they did           8   not going to work like that. The FDA can't tell us to
 9   to the people, how it came about. Fauci, Gallo. She             9   stop talking.
10   worked there. She exposed what -- some things that             10      MARK GRENON: Nope, we're not going to do it. So
11   were bad going on, and they threw her in jail, Joe.            11   look at -- look at the similarity. I just put a few
12   Didn't even charge her. She was there four years.              12   verses in Chapter 4 and 5 of Acts: "And when they set
13   Threw her in jail, and she's coming out now. Gave her          13   them in the midst, they asked" -- so they got -- they
14   a gag order, and she couldn't talk about it. She come          14   got Peter and John -- "by what power or by what name
15   out and she's published it. They're taking it off.             15   have you done this?" We're doing it in the name of
16   Wherever it is, they're taking it down. We put it up           16   God. I prayed that God, and I've been working with
17   on Brighteon. You can go there and see it.                     17   medical people. I had a pharmacy in my house as a
18      Man, they raked her over the coals, horrible                18   missionary. Joe saw surgeries. That's where we got
19   situation. She's talking about it, and other people            19   the MRSA. We helped doctors for many, many years
20   are talking about the vaccines and what they're doing.         20   mechanically fix things and people in their bodies.
21   We're going to just -- we got a -- what do you call            21   Great things, great people. Then we got MRSA, couldn't
22   it -- a silent majority that's not silent anymore.             22   cure it with the most strongest antibiotics because


                                                          Page 16                                                              Page 17
1    it's antibiotic-resistant. Couldn't cure it. Tried.             1   something that cured me.
2    Prayed. Lord, help. Don't let them cut off my son's             2      MARK GRENON: Yeah, don't tell anybody that's
3    leg. Lord, what are we going to do, all my eight kids?          3   crippled -- I mean, hurting and sick. Don't tell your
4    So I found this guy's book called Jim Humble, a book            4   neighbor has AIDS that we cured it, or the guy with
5    he called Miracle Mineral Supplement for the 20th               5   diabetes, or the guy that had a stroke and recovered,
6    Century, and I read it, and he's the one that got me            6   or the guy with elephantitis, or a bunch of people --
7    the idea. Gave away half of the book for free. Get              7      JOSEPH GRENON: Tell them to go to the hospital,
8    people reading it.                                              8   right?
9       JOSEPH GRENON: Mm-hmm.                                       9      MARK GRENON: Yeah. No, we can help them. We're
10      MARK GRENON: And then they bought the rest. I               10   not going to help you. So this is what they said. "If
11   bought the rest. Got the stuff, healed myself. So I'm          11   we this day be examined of the good deed done to the
12   like, Lord, this is answer to prayer. So I'm going to          12   impotent man, by what means he was made whole?" You're
13   stop now? God answered your prayer, and you're going           13   going to -- you're going to examine us about something
14   to stop? No. That's why I would do it in the Lord's            14   good we did? "And beholding the man which was healed
15   Name.                                                          15   standing with them, they could say nothing against it."
16      JOSEPH GRENON: And been going 10 years helping              16   That's why, you know, well we have a scientist that's
17   now, and now we're just going to stop?                         17   breaking it down, what's happening. Well, what if all
18      MARK GRENON: Yeah, and they say we made it up,              18   of his physics are wrong? What about physiologically
19   our sacrament as a religion to hide. We're already             19   in the body? It's really not happening exactly the way
20   preaching the gospel for 30 years. It's been 40 years          20   they're saying, right? And now they're going to say,
21   now.                                                           21   oh, it's not that way, it's this way. Well, I deal
22      JOSEPH GRENON: From that -- saved my life,                  22   with the results, folks. That's the end -- that's the



                                                                                                  5 (Pages 14 to 17)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 6 of 26

                                                        Page 18                                                          Page 19
 1   end game. The end results is the proof, not the              1    Jesus died, I saw Him resurrected, and we ate fish with
 2   theories of how it's working because there's so many         2    Him. Peter. We did, and then we seen 500 more people.
 3   variables that you can enter into that equation that is      3    Josephus, an unbeliever even mentioned that He was
 4   it really doing it this time that way? I'm talking           4    seen after His resurrection.
 5   about chlorine oxide.                                        5       JOSEPH GRENON: Mm-hmm.
 6      So we go -- we're going to show you the guy               6       MARK GRENON: So they're healing people, and they
 7   healed. He just said, he's healed. They can't say            7    say all we can do is tell you what we've seen and
 8   nothing. I add this to my face, it's gone. No, you           8    hearing. That's all we can do. So when they had no --
 9   didn't. No, you didn't. You're lying. Yes, I did. I          9    they had further threatened them -- threatened them,
10   had AIDS and now I'm alive. I was dying of prostate          10   oh, they let them go. That's what I want to see
11   cancer. I put all these up, plus like over 2,000             11   happen. Let us go.
12   written ones. Oh, you wrote them. Oh yeah, I sat down        12      JOSEPH GRENON: Yeah, because you've got no case.
13   and wrote every one of them, Joe. What a stupid thing.       13      MARK GRENON: Well, we're already free.
14    You're just liars. You're lying like a Persian rug.         14      JOSEPH GRENON: You have no case.
15   So they couldn't say anything.                               15      MARK GRENON: "Finding nothing how they might
16      "Then Peter and John answered and said unto them,         16   punish them because of the people." That's who we're
17   whether it be right in the sight of God to hearken to        17   giving it to, Joe, the information, the people. I put
18   you more than unto God, judge ye." So he's going to          18   a meme up, "The people of the world are our jury, and
19   say, you judged, and should we obey God or you? You          19   God is our judge." Let the good people of the world
20   could judge that, but we're going to obey God. "We           20   see what we're doing and say, hey, leave them alone.
21   cannot but speak to things which we have seen and            21   They're not doing anything.
22   heard." I can't -- I don't know what to tell you, but        22      Then it goes in Acts, Chapter 5, "Peter and the


                                                        Page 20                                                          Page 21
1    other apostles answered and said, we ought to obey God        1   they'll be hung or executed, maybe with a lethal
2    rather than men," and that's where we stand. We're            2   injection they did try to give to us.
3    going to obey God rather than men. Well, what about if        3      "And daily in the temple" oh, no, here we go. I
4    you go to jail? Ha ha ha ha. Hey, we're going to obey         4   missed this. I want to read the whole thing. "And
5    God. He opened jail cells, okay, for Peter and John.          5   said unto them, ye men of Israel, take heed to
6    He opened jail cells. You think were afraid of some           6   yourselves. What you intend to do as touching these
7    Obama-appointed judge that broke their oath? Once you         7   men. Take heed, the one that keeps you breathing and
8    break your oath, you're not even a judge. You're no           8   beaten -- your heart beating." The people who attack
9    judge. U.S. attorneys that broke your oath.                   9   you, take heed. Take heed. Yeah, and if you're
10      You got the Attorney General saying don't even --         10   watching this news media that watches our stuff, take
11   during an emergency, don't forsake or violate the First      11   heed also of your lies.
12   Amendment rights, constitutional rights, of people,          12      "And now I say unto you, refrain from these men
13   then Trump says it again. They'll have to -- they            13   and let them alone for this council or this work be of
14   don't listen, Joe. They don't care. They're paid off.        14   men, it will come to naught." Leave them alone.
15   They're being protected by Bill Gates, you know.             15   People will find out. If you take the protocols,
16   They're going after him for crimes of humanity. I            16   people will find out if it doesn't work. They'll find
17   signed a petition. They needed 100,000 They got over         17   out just the opposite. There was a really wise man
18   half a million.                                              18   called Gamaliel. I can't even say his name. Anyways,
19      JOSEPH GRENON: Mm-hmm.                                    19   "But if be of God, you cannot overthrow it." But if it
20      MARK GRENON: George Soros, too. These guys are            20   be of God, you cannot overthrow it, Joe.
21   going down. Fauci is going down. They're going to be         21      I love these. These are examples of real
22   tried, and if they're tried for what they really did,        22   historical facts and people. "Lest haply ye be found



                                                                                              6 (Pages 18 to 21)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 7 of 26

                                                      Page 22                                                           Page 23
 1   even to fight against God." Go ahead, keep fighting        1    not to preach and teach Jesus Christ.
 2   against God. Keep fighting against God. Paul the           2       I got to shut off my phone, folks. I'm sorry.
 3   Apostle was killing Christians. This is why you got to     3    This phone --
 4   pray for people no matter how bad they are. He got         4       JOSEPH GRENON: You might have to just take the
 5   kicked off his horse, and Jesus himself appeared and       5    battery out.
 6   said, are you going to -- I don't know why that phone      6       MARK GRENON: Yeah, man. I think sometimes it's
 7   rings -- are you going to kick against the pricks? Why     7    -- you know people from the --
 8   are you doing this? Why are you kicking against the        8       JOSEPH GRENON: It might be people calling --
 9   pricks?                                                    9       MARK GRENON: I don't have any nails, trying to
10      I'm shutting off my phone.                              10   interview us. We don't give interviews to the -- we
11      Why are you kicking against the pricks? Why are         11   don't give interviews to the media unless they're
12   you fighting against Me, Paul? He blinded him, sent        12   alternative media that doesn't edit it and tells the
13   him into Damascus, and three days later, one of the        13   truth. I got a few coming up we're going to meet with
14   disciples came in and touched him. He could see again,     14   and talk to, and if I said anything to the mass media,
15   then he was a believer, and that guy never stopped,        15   the fake news, I sent them testimonies because that's
16   man. He became the prophet -- excuse me -- the apostle     16   -- they'll never put that stuff up, and I hope they do.
17   to the Gentiles, and because of him, what he did, the      17   I hope they do. So we're not going to cease to
18   gospel went to Europe, and we could get the gospel to      18   preach. They came the other day and brought another
19   the Gentiles.                                              19   order or something.
20      You can't fight against God. So what do they do?        20      JOSEPH GRENON: It was a preliminary injunction
21    "And daily in the temple and in every house they          21   supposedly.
22   ceased not to teach and preach Jesus Christ." Cease        22      JOSEPH GRENON: Yeah, to my son. We videotaped


                                                      Page 24                                                           Page 25
1    it, and they were calm. They didn't come up and even        1   they're even telling us indirectly we're violating
2    touch the door. Bishop Jonathan said stay away, you're      2   their order that we never have agreed to anyways by
3    in trespass. I'm not taking your papers, so they put        3   telling people, keep doing it. Get it out. Make it.
4    it over there, but they were nice people. I mean, not       4   Get it. And people are, which is what we wanted. We
5    nice. They were polite, but then they had, like, three      5   don't even want to have to supply it. Make it
6    sheriffs, which we -- they asked them to come, which is     6   yourself.
7    good. Sheriffs can stop people from coming into your        7      JOSEPH GRENON: Yeah.
8    church, so I'm glad they were there. But they had --        8      MARK GRENON: And it's happening all over the
9    Joe said they had all kinds of clips for their guns and     9   world. I love it. So the evidence of what we're doing
10   everything else.                                           10   is healing thousands of people worldwide. We think
11      JOSEPH GRENON: Yeah, I saw them.                        11   millions, but we could definitely say thousands. So
12      MARK GRENON: And they're like loaded for bear,          12   you got this FDA, which is, you know, Federal Drug
13   right? See, this is why we voluntarily backing down to     13   Administration, and the FTC, the Federal Trade
14   pray because they'll come in and do another Waco, okay,    14   Commission, okay? They're involved in commercial
15   although during the Waco time, the Attorney General was    15   trade, and we're not part of any of that, okay? We're
16   a dyke lesbian named Ranet Gino -- Janet Reno -- Ranet     16   a church. We're not part of this commercial system.
17   Gino -- Janet Reno, and, man, they came in Waco and        17   They can try to put us into it all they want. We take
18   they killed everybody. That's just horrible, kids and      18   donations. We don't pay taxes. We are a free church.
19   everything, that's -- burned them out. I don't want        19    And according to the First Amendment -- I'll keep
20   that to happen, so I'm praying.                            20   saying it because they don't -- I guess they don't
21      And they're stopping people from getting the            21   understand "Congress shall make no law respecting the
22   sacraments to help them. But what's really cool, and       22   establishment of a religion."



                                                                                             7 (Pages 22 to 25)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 8 of 26

                                                         Page 26                                                             Page 27
 1      JOSEPH GRENON: They don't understand their own              1   dwelleth in you? If any man defile the temple of God,
 2   oath that they took.                                           2   him shall God destroy." I certainly don't want to
 3      MARK GRENON: So they can't make a law, a code, a            3   defile my temple. And He says, "For the temple of God
 4   statute. They can't base on the act of the -- what do          4   is Holy, which Temple ye are," talking about our
 5   they call it -- the Federal Food Drug and Cosmetic Act,        5   bodies. Our bodies are the temple of God, okay?
 6   21 U.S.C., 32(a), 332(a). They can't. They got that            6       So we found something we prayed for, it healed our
 7   act, and they go, you violated this act. What, do you          7   temple, and we started healing others. So we're going
 8   mean I did? Because it's a drug. You said it heals.            8   to keep the -- we're going to keep that doctrine, that
 9   Yeah, we said it heals. We say it cures. We say it             9   belief, and we're going to do it. Even if we didn't
10   restores health, whatever we want. In Jesus' Name,            10   have the First Amendment, I would still be doing this,
11   you'll be healed.                                             11   folks. People think we're trying to hide behind the
12      JOSEPH GRENON: And God will. God will heal you,            12   First Amendment. No, we're just happy it's there. And
13   yeah.                                                         13   then it goes on and say, "or prohibiting the free
14      MARK GRENON: Right?                                        14   exercise thereof." That was religious beliefs. That's
15      JOSEPH GRENON: Mm-hmm.                                     15   what we're doing, and they're just pitching it aside,
16      JOSEPH GRENON: God told us to go and heal people,          16   disregarding it blatantly, gross negligence, and
17   so that's what we're doing. We have Scriptures that           17   they're saying, no, we don't care what that says
18   say -- we're not talking baptism and ordinance, Lord's        18   because we're going to focus on this." And guess what?
19   Supper, foot washing. Those are ordinances in the             19    We've got an appointed -- Obama-appointed judge that
20   Bible. But we have clear, clear instructions in I             20   will uphold it, and we have U.S. attorneys. They broke
21   Corinthians 3:16 that tells us, "Know ye not that you         21   their oath, too, so we're just going to get them to
22   are the temple of God and that the spirit of God              22   push it, and the FTC sits back and laughs. Well,


                                                         Page 28                                                             Page 29
 1   you're not going to be laughing pretty soon when you're        1   and tell a church what to do. It's just the opposite.
 2   all in jail for the evil you've done and the people            2   The church is there, if you notice, to tell the
 3   you've killed by approving stuff that killed people.           3   government what to do. You are not touching our
 4   Killed people.                                                 4   worship or what we do. You're not touching it. You
 5       Our founding fathers wanted to protect the church          5   could come up and say you're going to make a law. You
 6   from a government that would take away the rights to           6   can't, and that's how we're fighting it.
 7   establish a religion and practice its beliefs. That's          7      The Holy Scriptures clearly teach us this is where
 8   why they left England, okay? That's why the -- even in         8   we obey God and not man. Thank the Lord we also have a
 9   England, the Catholic church, they used to be Catholic.        9   clear protection given to us by our founding fathers.
10    Bloody Mary, she was Catholic, killing people that           10   People always ask me, why you -- because of an approved
11   didn't follow her. Then Henry the VIII came along. He         11   vaccine, 1976, called the swine flu killed over 25
12   had eight wives, right? He had a bunch of wives. The          12   people. They paid out billions of dollars. That's
13   pope said no. He goes, oh yeah? I'm going to stop my          13   when they weren't protected. Now they can make
14   own religion, right? So he did, the Anglican Church,          14   anything they want, test it on the American people. If
15   Church of England. And then they became almost like           15   it kills people, they can't be sued --
16   the Catholic suppression, so they just got out of             16      JOSEPH GRENON: Yeah.
17   there. The Pilgrims said we're out of here. We're not         17      MARK GRENON: -- although people are still suing
18   going to stay there.                                          18   them.
19       Well, we're not going to run. We're not going to          19      JOSEPH GRENON: Yeah.
20   run from America because those same people decided to         20      MARK GRENON: Thank God there can be no law, act,
21   give us the right to never let a government become            21   code, statue, et cetera, created by the U.S. government
22   tyrannical, and oppress you, and take away your rights,       22   or any of its agencies to stop the beliefs of any



                                                                                                  8 (Pages 26 to 29)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 9 of 26

                                                         Page 30                                                         Page 31
 1   religion in the U.S., period, and there's a period             1   you try and enforce. How can you be a logical person
 2   after that. No, I don't believe it. Well, that's               2   and try to enforce a law that you can't even have about
 3   reality, folks.                                                3   a church and its practices? It makes no sense. To
 4       Now, if you got a corrupt government and you got           4   them it makes all sense because they do it all the
 5   people -- I'm not saying everybody corrupt in the FDA,         5   time. "We cannot but speak the things we have seen and
 6   or the U.S. attorney, or the Department of Justice, or         6   heard." I'm sorry, I have to help people. We have to
 7   the CDC, or the EPA. I'm not saying everybody there is         7   keep telling people what we're seeing and hearing from
 8   corrupt. I'm saying the people that make the                   8   those doing our church sacraments around the world.
 9   decisions, they're paid off. They're practicing the            9      For the past four years, we've been reading --
10   oldest job, occupation that's paid off. You're paid           10   almost four years -- 10-plus testimonies coming from
11   off. What is the oldest occupation? Prostitution, and         11   around the world each week. Every week here, you hear
12   they're paid off for services. "Whether it be in the          12   us. We're going to do it again today, proving that the
13   sight -- right in the sight of God to hearken unto you        13   G2 sacraments are healing people from 95 percent of the
14   more than unto God, judge ye." Hey, if you don't like         14   world's illnesses, including all types of influenzas.
15   us, you judge it. If it's better for us to obey you or        15   And when this COVID came up, we said, yeah, take the --
16   God, you judge it.                                            16   it's another influenza, or maybe it's -- maybe it's
17       And they could -- they might judge it. Tomorrow,          17   even worse. Maybe it's not a naturally-occurring
18   the 11th, they're going to -- they want us to be there.       18   influenza. Maybe it's made in a laboratory and they
19    We're not going. We're not going. We've rejected             19   reverse engineered it. Remember we said that at the
20   everything they've said. I've written to them                 20   beginning? I heard Fox say the other day --
21   personally. You're liars. You break -- you broke your         21      JOSEPH GRENON: Mm-hmm.
22   oath. This cannot be done. There can't be a law that          22      MARK GRENON: -- that they're thinking it was in


                                                         Page 32                                                         Page 33
 1   North Carolina created, and Fauci even paid to have it         1   everybody's looking for? Look at the results, not
 2   sent over to Wuhan because they had a limit on how long        2   theories, okay? You got to show the results. That's
 3   they could do this biological warfare.                         3   we get a focus on.
 4      JOSEPH GRENON: And he's funding one of the major            4      So what I did was because there was a newspaper
 5   -- what was it -- one of the offices or something close        5   article in the local in Bradenton. Some guy did it,
 6   by there --                                                    6   and, you know, it's just a joke making it look like
 7      MARK GRENON: Where?                                         7   we're kind of contradicting ourselves and all this
 8      JOSEPH GRENON: Close by the Wuhan --                        8   stuff. Push all that aside. You still -- you still
 9      MARK GRENON: Oh yeah, Fort Detrick. He works                9   can't make a law against a religion, okay? Oh, he's
10   there. Fort Detrick.                                          10   lying. Oh, he's saying half-truths, taking things out
11      JOSEPH GRENON: But the lab in Wuhan, there's some          11   of context and, to me, bold-faced lies about what we
12   -- there's some office that Fauci is really promoting         12   say, but what do we do? Okay. Let's just look at the
13   there that has --                                             13   word "religion." Let's just look at that, okay?
14      MARK GRENON: It's all coming out. It's all                 14      "Congress shall make no law respecting an
15   coming out.                                                   15   establishment of religion." Do we fall into that
16      JOSEPH GRENON: Yeah.                                       16   category, Joe? Well, the Bible -- first I'm going to
17      MARK GRENON: And they're talking about it, and             17   look at -- the Bible mentions religion five times,
18   we're just going to keep rolling, folks. We don't             18   okay? In Acts 26, he said -- Paul is saying I follow
19   care. We're going to -- we have to. We cannot keep            19   the strictest sect of our religion. I lived as a
20   silent. Read this week's testimonies below, then read         20   Pharisee. He meant the Jews' religion. Galatians says
21   the 2,000-plus. When I go down, the proof is naturally        21   my conversation, my lifestyle in time past in the Jews'
22   shown by the results, okay? That's the proof                  22   religion, okay? Okay? What the Jews believed. "And



                                                                                                9 (Pages 30 to 33)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 10 of 26

                                                             Page 34                                                            Page 35
 1   profit in the Jews' religion." Paul was preaching                  1   is, helping those that need help, orphans and widows,
 2   because he was a Pharisee. He was in the Jewish belief             2   and keeping ourselves from the world systems, and
 3   system, their religion, okay? "If any man among you                3   following His system and His Word. So what I did, okay
 4   seemed to be religious, but deceiveth his own heart, if            4   -- well, I don't believe the Bible. Ha ha. Well,
 5   he doesn't hold his tongue, this man's religion is in              5   obviously you don't because if you did, you wouldn't be
 6   vain," okay? He's a gossiper if you read the context.              6   coming after us.
 7       Now, James 1:27, pure religion and undefiled                   7      So what I did was, okay, let's go to the time
 8   before God and man is this" "to visit the fatherless,"             8   period of the people that wrote that, what they meant
 9   so the orphans, "and the widows in their affliction,"              9   by religion. So I got a guy named Noah Webster, which
10   needing help, "and to keep himself unspotted from the             10   the Webster's Dictionary came from. He lived from 1758
11   world," not following the world's ways. Follow God's              11   to 1843, okay? So he was definitely a contemporary of
12   ways. That's pure religion. That's a belief. I'm                  12   the time when this was written, First Amendment, okay?
13   defiled. And we do help. You guys were giving out                 13    Look what he says: "a system of faith and worship.
14   clothing to people.                                               14   In this sense, religion comprehends the belief and
15       John and I go down to the Dominican Republic, give            15   worship of pagans and Mohammedans, as well as of
16   out clothing, help the fatherless, help the widows. We            16   Christians. Any religion consisting in the belief of a
17   helped some widows that -- you know, the guy, Desi                17   superior power or powers governing the world, and in
18   Dalieu, died. We helped his wife. That's pure                     18   worship of such power or powers. Thus, we speak of the
19   religion, folks. Just in that context we're considered            19   religion of the Turks, of the Hindus, of the Indians,
20   a religion. So religion is a belief.                              20   as well as of the Christian religion. We speak of
21       The Bible mentioned Jews' religion; in other                  21   false religion as well as of a true religion." So it's
22   words, Jews' beliefs, pure religion, what God says it             22   a belief, Joe.


                                                             Page 36                                                            Page 37
 1      JOSEPH GRENON: Yeah.                                            1   respecting an establishment of religion or prohibiting
 2      MARK GRENON: Do we fall under that? Do we have a                2   the free exercise thereof." That's building a wall of
 3   belief, that if based -- we believe it's based on the              3   separation between church and state. This is where
 4   Bible because we have Scriptures that we show you. We              4   they came up with that, but when he wrote this,
 5   want our temple clean. So just by Noah Webster that                5   speaking to these people, see, the church can't -- no,
 6   lived at that time, we fall under that religion. Don't             6   it's -- there's a separation. The church believes
 7   tell us with some fake religion. Noah Webster says we              7   this, and the state can never go into that realm and
 8   fall under that category, not under a drug, under the              8   tell them what to believe and what to do, ever.
 9   act of some cosmetic act.                                          9      JOSEPH GRENON: Yeah.
10      So, okay. You don't like that? Well, let's go to               10      MARK GRENON: He just said that clearly, the guy
11   the guy that wrote that, penned it. Him and John                  11   that wrote that. That's what he meant by religion.
12   Adams, Thomas Jefferson. They didn't even sign because            12      JOSEPH GRENON: It's freedom.
13   they were in Europe at the time. Other people signed              13      MARK GRENON: Of worship, of faith to God between
14   it, but they put it together. Look what he said in                14   God and man. We fall under that category, just like
15   1802 to a Baptist Association in Danbury, Connecticut:            15   the medical system is diametrically opposed to the
16   "Believing with you that religion is a matter which               16   truth. Look at us. Here we are believing this, and
17   lies solely between man and his God, that he owes                 17   the government is opposed to us? Medical does that all
18   account to none other for his faith or his worship,               18   the time. They say do this, and the truth is don't.
19   that the legitimate powers of government reach actions            19   Do just the opposite of what they say. Don't take a
20   only and not opinions, I contemplate with sovereign               20   vaccination. Don't stop a fever. Let it do its work.
21   reference that the act of the whole American people,              21   Don't try to get herd immunity by injecting something
22   which declare that their legislature should make no law           22   in you. That's impossible. You have to get the virus



                                                                                                  10 (Pages 34 to 37)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 11 of 26

                                                            Page 38                                                           Page 39
 1   or the bacteria and build immunity. That's herd                   1   of His maker is called the law of nature. This law of
 2   immunity, not trying to inject people. That's a lie,              2   nature is superior to any other. No human laws are of
 3   and what's-her-name said that. No vaccine on the                  3   any validity if contrary to this."
 4   market head works.                                                4      This is what they believed about it, folks. "Man
 5      JOSEPH GRENON: Yeah.                                           5   must necessarily be subject to the laws of his Creator.
 6      MARK GRENON: And she helped develop these things.              6   This will of his maker is called the law of nature.
 7   That ain't good enough? Okay. Let's go to a guy,                  7   This law of nature is superior to any other. No human
 8   contemporary from 1723 to 1780, William Blackstone. He            8   laws are of any validity if contrary to this." He said
 9   wrote a book called Blackstone Laws, a series of books.           9   it again, or I said it again. "Upon these two
10   He was like the authority on law based upon common law           10   foundations, the law of nature and the law of
11   at that time, okay. Let's see what he says: "Those               11   revelation, depend all human laws." The law of
12   rights then which God and nature have established" --            12   Revelation was the Word of God. "The Bible always has
13   natural law -- "are therefore called natural rights,             13   been regarded as part of the common law of England. In
14   such as life and liberty, need not the aid of human              14   tyrannical governments, the superior magistracy --
15   laws to be more effectually investing in every man than          15   magistrates or the right both of making and enforcing
16   they are. Neither do they receive any additional                 16   the laws is vested in one and in the same man, or one
17   strength when declared by the municipal laws to be               17   and the same body of men. Wherever these two powers
18   inviolate. On the contrary, no human legislator --               18   are united together, there could be no public liberty.
19   legislature has power to abridge or destroy them unless          19   The doctrines thus delivered, we call the revealed or
20   the owner shall himself commit some act that amounts to          20   divine law -- they are to be found only in the Holy
21   its forfeiture." He says again, "Man must necessarily            21   Scriptures -- are found upon comparison to be really
22   be subject to the laws of his Creator. Thus, the will            22   part of the original law of nature." He's calling this


                                                            Page 40                                                           Page 41
 1   the law of nature, you know. This is why it's like               1    your basic preface of this whole case is of -- is an
 2   ridiculous to even have to write this down because               2    act that says if you say something heals, then it's a
 3   people know it.                                                  3    drug. Can you see how stupid that is? We're not going
 4      JOSEPH GRENON: Yeah, you naturally have it                    4    to court. If we did, they would have to have a corrupt
 5   written inside you.                                              5    jury, really corrupt like they had with Daniel. Daniel
 6      MARK GRENON: "Upon these two foundations, the law             6    had corrupt people. The judge would not even let
 7   of nature and the law of Revelations, depend all human           7    doctors come in.
 8   laws. That is to say, no human laws can be suffered to           8       JOSEPH GRENON: The whole law system is corrupt.
 9   contradict these." So we got it from Blackstone, we              9       MARK GRENON: No, they would let people come in
10   got it from Noah Webster, and we got up from Thomas              10   and testify. They wouldn't let me. They wouldn't let
11   Jefferson that no law can go against a person's belief,          11   a doctor that was trained at Harvard.
12   but worshiping God, the Creator. I mean, that enough,            12      JOSEPH GRENON: Judy said the same thing. The
13   huh? Are we -- do we fall into that category, Joe?               13   lady Judy, she said there was like 97 witnesses.
14      JOSEPH GRENON: Yeah, Declaration of Universal                 14      MARK GRENON: They wouldn't let them.
15   Human Rights, it says it right there.                            15      JOSEPH GRENON: They wouldn't let them speak.
16      MARK GRENON: Right.                                           16      MARK GRENON: No, they wouldn't let them. So this
17      JOSEPH GRENON: This was written back in '48.                  17   is just corrupt. We're not going to put our self into
18      MARK GRENON: Way back, and people that have logic             18   that system. We're going to let God rectify this, and
19   and sincere and not liars will say, yeah, we cannot --           19   when God does it, everybody is going to know, and then
20   we cannot make a law. Well, we got this act we came up           20   we'll continue on, but we're not going to stop
21   with that says if you made this, well, you could put us          21   anything. What, we're going to stop telling people how
22   under any category you want. It means nothing. So                22   to heal themselves, huh? Read my book. Read my --



                                                                                                 11 (Pages 38 to 41)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 12 of 26

                                                         Page 42                                                            Page 43
 1   both books. It tells you how to heal yourself using            1         JOSEPH GRENON: And they wrote -- and they wrote
 2   this. "Indirectly they" -- what are you talk -- you            2   it.
 3   people are so sick. You people are so --                       3         MARK GRENON: Yeah, they wrote to us. "Hey again
 4      JOSEPH GRENON: Yeah, we can't get you directly,             4   from Illinois. Mark, I hope you answer me now. I
 5   we'll get you indirectly.                                      5   bought from South Africa some tabs. The tabs should be
 6      MARK GRENON: Yeah.                                          6   mixed." Okay. "Then I gave them to my daughter two
 7      JOSEPH GRENON: We'll get you over here.                     7   days each. One glass, it didn't work. My shelves took
 8      MARK GRENON: Yeah, what's that all about? The               8   three drops every hour, and it works to stop the
 9   American people -- and that's why they have the Second         9   coronavirus. So I now think that only MMS drops that
10   Amendment. If the government just disregards                  10   works are in good days when Jim -- in the good old days
11   completely the First and become tyrannical, take up the       11   when Jim found out that it cured malaria." We say that
12   guns and change the government. That's what they said.        12   all the time. People have made different ways of
13   And we're peaceful people. We're not going to do              13   making chlorine dioxide, but they're a lot weaker. You
14   that. We're not -- we can, but we're not going to do          14   have to make them stronger. These tabs, hey fall in a
15   it. We're going to let God do it because when God             15   pod, and the blisters, we see that they're not working.
16   doesn't, man, whoo, whoo, baby, everybody knows.              16    They go into the stomach, and they just weren't
17      So let's get into the testimonies. I love this             17   strong, okay? So we say use the drops. Those activate
18   part. That's why I do it every week. These are our            18   and they're continually activating.
19   scientific facts, folks. Uh-uh-uh, huh-huh, it wasn't         19         One guy, they're not reactivating in your stomach.
20   done in a petri dish. No, it's done in a human body.          20    Of course they are. They're not even done activating.
21      JOSEPH GRENON: Yeah.                                       21    Of course they go into the stomach and activating, and
22      MARK GRENON: A lot better than a --                        22   if there's more -- if there's any presence of sodium


                                                         Page 44                                                            Page 45
 1   chlorite there with the stomach acid, there'll be             1    experience was great and worth way more than the cost.
 2   another activation. That's what we've said. It lasts          2    Should you do presentation close to wherever I am, I
 3   longer. Soon as it hits the stomach, it's done, so            3    will partake in the experience again. God bless you
 4   yeah. "Can you please give me your thoughts about what        4    all. Jim Kennedy." Why did you put that down?
 5   we should do?" And we told him, we said get rid of the        5    Because that's a testimony. He loved what we taught
 6   tabs. They're not -- they don't even purify water very        6    him, and he's been doing it.
 7   good, Joe. It's ridiculous. So we found out the guy           7          JOSEPH GRENON: Yeah, he learned.
 8   was saying Jim agreed to all this stuff, and Jim was          8          MARK GRENON: He wants it, and he's teaching other
 9   like, I never agreed to that stuff.                           9    people. I know Jim. Zara Vaughn. "This MMS saved my
10      JOSEPH GRENON: Yeah.                                       10   life. I was on antibiotics for a couple months, and I
11      MARK GRENON: He said he'd try it, and he said              11   had ordered this long before and finally tried it. It
12   he'd give me a portion of it, you know, as a -- as a          12   was much better three days, but stopped. It came back.
13   help for us. Never gave -- he lied about everything.          13   One week later, I was back sick. Started MMS again.
14   So, I mean, years ago, he said -- five or six years           14   Three days later, symptom free, but I kept taking MMS
15   ago, don't take those MMS tabs. They're useless, okay?        15   for two weeks, and it never came back." Joe, did you
16   Get the drops. Better, make them and do them in your          16   write that one? We're being accused of writing that
17   house so you can have it. They can't take it away from        17   one.
18   you.                                                          18         JOSEPH GRENON: Mmh-mmh.
19      "Thank you, Bishop Jordan, you and your wife."             19         MARK GRENON: Why would you come up with a name,
20   It's really Jonathan. "We were at Leavenworth last            20   Zara Vaughn, huh? How did you come up with that if you
21   year. It was a pleasure meeting and interacting with          21   wrote it?
22   you both as well as your dad, Mark. The whole                 22         JOSEPH GRENON: Watching some Star Wars or



                                                                                               12 (Pages 42 to 45)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 13 of 26

                                                       Page 46                                                              Page 47
 1   something, huh?                                             1    want to get it. They'll make it them self. They'll
 2      MARK GRENON: What a joke. "Saved or slaved." I           2    get it cheap or they'll make it them self, and they'll
 3   like this one. "This cured me for many years of             3    take care of everything, and they'll practice self-
 4   miserable Lyme disease, along with several other tick-      4    care, and we'll eliminate the big pharma.
 5   borne diseases a couple of years ago. This stuff is a       5       JOSEPH GRENON: Can you imagine that? Everybody
 6   game changer. Thank you." That's why they wanted off.       6    in the world has MMS in their house?
 7   That's why they want the Genesis II Church sacraments       7       MARK GRENON: Yeah.
 8   off the market. Not going to happen, ever. Ever. You        8       JOSEPH GRENON: Not to make money or anything, but
 9   could kill us all, the people we've taught still making     9    everybody else can do it themselves, and everything is
10   it. I love that. That's why probably didn't get hit         10   like --
11   until now. We got enough people trained up around the       11      MARK GRENON: I bet you everybody in the world has
12   world in 145 countries and more -- even other countries     12   Clorox in their house, right?
13   doing testing on it as I speak.                             13      JOSEPH GRENON: Oh yeah, and --
14      It's a game changer. It's going to get rid of --         14      MARK GRENON: And you have the right. You have
15   if you listened last week about what we want to do in       15   the right to have Clorox in your house. That's bleach.
16   the world. We want to set up a base in every country        16   That's hypochlorous --
17   and practice self-care, train people, guide people what     17      JOSEPH GRENON: Sodium hypochlorite.
18   to do, then send them back in their villages, set up        18      MARK GRENON: Thank you, sodium hypochlorite.
19   churches, let them do the same. And then they could         19   That's what we call bleach.
20   take donations and create jobs, and really help people.     20      JOSEPH GRENON: Clorox bleach, yeah.
21   Do that for 10 years in every country of the world,         21      MARK GRENON: Yeah, Clorox bleach, and they have
22   and the pharmaceuticals will fade away. People won't        22   the right to put it in there. What about if their kid


                                                       Page 48                                                              Page 49
 1   drinks it? And a lot of things they say about people         1   up. Oh, I would never do this. This is poison. Wait
 2   drinking bleach is that, Clorox.                             2   a minute. You're using -- you're testing something in
 3      JOSEPH GRENON: Yeah.                                      3   the wrong test, so they just keep doing it.
 4      MARK GRENON: And they get sick, and they still            4       JOSEPH GRENON: Yeah.
 5   don't even die.                                              5       MARK GRENON: Now, well, isn't chlorine dioxide
 6      JOSEPH GRENON: But they tell you to purify your           6   used to bleach fabrics in the textile mill? Yes, it
 7   water using Clorox bleach. They say add a cap, so many       7   is, and it does bleach at high concentrations.
 8   milliliters to a gallon, and tell you to drink this          8       JOSEPH GRENON: But mostly they use sodium
 9   poison.                                                      9   chloride.
10      MARK GRENON: Right, and it is poison because it's        10       MARK GRENON: Yes, but they use both, okay?
11   even less carcinogen, but people have used it and even      11       JOSEPH GRENON: Yes.
12   purified water. But chlorine dioxide is not Clorox          12       MARK GRENON: And this is sodium chlorite, so,
13   bleach, okay?                                               13   yeah, this can bleach. So does lemons. So does strong
14      JOSEPH GRENON: Mmh-mmh.                                  14   lemons.
15      MARK GRENON: And I saw in Australia, they shut           15       JOSEPH GRENON: But either way, sodium chlorite is
16   down one of our -- they just take it off. They just --      16   still not sodium hypochlorite.
17   they have that power.                                       17       MARK GRENON: Right.
18      JOSEPH GRENON: Yeah. Yeah.                               18       JOSEPH GRENON: There's a huge difference.
19      MARK GRENON: One of our bishops, and they're             19       MARK GRENON: But let me -- let me explain to them
20   doing a test, but they don't tell you. They're not          20   because people like this. They need to know that this
21   testing for chlorine dioxide, Joe. They're calling it       21   can bleach. Vodka can bleach, the sun can bleach, but
22   free chloride. That's a different test, so it shows         22   in high concentrations, which we never, ever do. If



                                                                                             13 (Pages 46 to 49)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 14 of 26

                                                         Page 50                                                         Page 51
 1   someone drinks this, they'll probably go to the               1    the poison control, people drank Clorox.
 2   hospital, and we've had people do that at seminars and        2       JOSEPH GRENON: Mm-hmm.
 3   not know it, but we gave him milk. They had an awful          3       MARK GRENON: And even if they drank straight
 4   night. The next morning, they were fine. So this can          4    sodium chlorite, yeah, it can upset your stomach.
 5   bleach, but we never take it at that concentration.           5       JOSEPH GRENON: Yeah.
 6   That's why we tell people, yes, it's a bleach, and            6       MARK GRENON: This is very strong.
 7   that's what they said in the article. "He says it's a         7       JOSEPH GRENON: And the --
 8   bleach, then he says it's not." They even quoted you."        8       MARK GRENON: This is 22.4 percent sodium
 9      JOSEPH GRENON: Mm-hmm.                                     9    chlorite. We take it at .0004 percent for a three-drop
10      MARK GRENON: "You said it was a bleach, then you           10   dose, and we don't even start there. We start at a
11   say it's not." We say it can bleach, but we never take        11   half drop, and then when we figured that out, it was
12   it in the concentration that it can bleach things.            12   like .00000.
13      JOSEPH GRENON: Yeah.                                       13      JOSEPH GRENON: And all those people that did the
14      MARK GRENON: We never do that.                             14   report anyways, first of all, they probably don't even
15      JOSEPH GRENON: Well, the word -- the word                  15   have sodium chlorite. They probably don't even know
16   "bleach" alone is completely wrong because the word           16   what -- I mean, sodium chlorite is. So they're just
17   "bleach" means to discolor something.                         17   reporting, I drank something that's called bleach.
18      MARK GRENON: Yeah.                                         18      MARK GRENON: Well, they poured this on some -- at
19      JOSEPH GRENON: So lemons can discolor things.              19   this concentration on some jeans, and it bleaches.
20   Many things can discolor things. It doesn't mean it is        20   "Look."
21   Clorox bleach.                                                21      JOSEPH GRENON: Well, they activated it --
22      MARK GRENON: But a lot of times when they go to            22      MARK GRENON: "You're putting that in your


                                                         Page 52                                                         Page 53
 1   stomach." No, you're not.                                      1   no, we're not going to give you. We're not going to
 2      JOSEPH GRENON: They activated it --                         2   tell you. Keep your fungus. No, why would we do that,
 3      MARK GRENON: Not at that concentration you're               3   Joe?
 4   not.                                                           4      Entrepreneurial Girl on Fire: "MMS saved my life
 5      JOSEPH GRENON: -- like 20 milliliters. They                 5   and the ones around me, so I am so grateful for it and
 6   activated it, mixed them both, and poured it on their          6   for people like Mark for sharing it with others.
 7   jeans, and then immediately just --                            7   There's too many people out there that have this --
 8      MARK GRENON: No, I think they put it in -- I                8   that has it works for you, but it might not work for
 9   think they poured it in -- put it on straight, didn't          9   me,' or it's the fear of the unknown. I am so glad I
10   they?                                                         10   gave it a chance. I've given it to my husband,
11      JOSEPH GRENON: No, they --                                 11   friends, my cats and dogs. It really works."
12      MARK GRENON: Oh, they didn't?                              12      Teddy Boy. "It's not bleach. When I had third-
13      JOSEPH GRENON: It was mixed.                               13   degree burns on my back, I sprayed 22.4 sodium chlorite
14      MARK GRENON: Okay. So --                                   14   straight out of the bottle. It felt like a thousand
15      JOSEPH GRENON: So, I mean, mixed --                        15   sewing needles jacking my back about 100 times a
16      MARK GRENON: They trick you.                               16   second, but then I -- then I done as you supposed to,
17      JOSEPH GRENON: -- that amount is like a bath.              17   rinsed it off after exactly five minutes with cold
18      MARK GRENON: Yeah. Well, that's why they're all            18   water in the shower, and guess what?" Guess what?
19   fake news.                                                    19   "Any scars from that burn -- I didn't have any scars
20      JOSEPH GRENON: Yeah.                                       20   from the burn, and it healed in one week. This stuff
21      MARK GRENON: "Hello. I have successfully removed           21   is amazing."
22   fungus from a big toe with MMS. Can I get more?" So,          22      JOSEPH GRENON: Mm-hmm.



                                                                                             14 (Pages 50 to 53)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 15 of 26

                                                            Page 54                                                         Page 55
 1       MARK GRENON: It happened to me.                               1   power -- powder," okay? We had him on MMS, too.
 2       JOSEPH GRENON: It hurts -- in the moment, it                  2   They're soaking it.
 3   hurts 10 times worse, but then after they rinse it off,           3      Update: "Great improvement with my friend's foot
 4   it's done. There's no more pain. It's gone.                       4   in literally less than two days. He's 72. He has had
 5       MARK GRENON: Yeah, it happened to me frying                   5   foot problems for 40 years. Nothing surprises you
 6   French fries. I spilt the oil all over my chest. I                6   anymore, I'm sure, but praising God nevertheless. We
 7   had no shirt on, but I had in the kitchen MMS because             7   appreciate your help, brother." Thank you. "After
 8   we were doing videos. I poured it on there. It was 10             8   three soaks, the sore that wouldn't heal is on the
 9   times worse. Augh. I don't think I lasted five                    9   mend. After one day of MMS, half a drop for the day,
10   minutes. I ran in, and within a half an hour, a light            10   pain in the foot subsided. He hasn't been able to walk
11   pain like a light sunburn. Next day, it was basically            11   on it for several days." So now he's walking. Isn't
12   gone.                                                            12   that crazy?
13       Here's another one: "So wonderful see Mike on                13      Here's another one. "Dear, sir. Here's a copy of
14   your channel." Oh, that was Mike Adams.                          14   a stone that I got out of Matt with a pen next to the
15   "Congratulations on your 10th-year anniversary. I have           15   picture to show the size. I used MMS drops for Matthew
16   MMS and following the Protocol 1000. My body is                  16   about three years ago. The doctor would do -- was to
17   already feeling healthier." A man who's 72. He's on              17   do a surgical procedure, spending thousands of dollars
18   his feet all the time for work, mostly in one place,             18   in the hospital. He did not -- he did not have to
19   has virtually no circulation in his feet, Joe. Has a             19   spend a penny. He has no surgery and no doctor
20   sore in the top of his second toe that won't heal. He            20   expensive fees. He was well and back to high school
21   did one soak. "We're going to get him the MMS. Any               21   the next day. And like this testimony, I've been
22   suggestion for topical or continue doing baths with the          22   helping hundreds of people to get well and very soon


                                                            Page 56                                                         Page 57
 1   with excellent results." So this guy had a thing they            1    to do.
 2   were going to do surgery on, and he came out of them,            2       JOSEPH GRENON: That's what they want to do.
 3   Joe, and he's fine now, back to school, the son of this          3       MARK GRENON: They want to have a constitutional
 4   Wally Wansk.                                                     4    conference, convention and throw it away and make
 5      JOSEPH GRENON: The guy is helping hundreds of                 5    another one. And whoever did that in that evil
 6   people.                                                          6    government before this one, with Obama in there? Wow.
 7      MARK GRENON: Hundreds.                                        7    They would've made it -- First Amendment serve Satan.
 8      JOSEPH GRENON: Hundreds of people.                            8    Second, only the government can have guns, you know,
 9      MARK GRENON: So the FDA and the DOJ, Department               9    freedom of saying only what the government tells you to
10   of Justice, these people representing those, have                10   say. It would look like that.
11   committed gross negligence against the First Amendment.          11      JOSEPH GRENON: That's what it would've been if
12   If we don't fight for the rights of the First                    12   they didn't get -- leave England.
13   Amendment, the Second will be next, then the rest will           13      MARK GRENON: Exactly.
14   be conquered quickly. They wipe out the first one,               14      JOSEPH GRENON: Mm-hmm.
15   they wipe out the second one and take everybody's guns,          15      MARK GRENON: So we need your help, especially
16   Joe, because they'll say, oh no, we don't obey that,             16   your prayers, folks. I believe in prayer more. Prayer
17   you don't have the right.                                        17   can save you for eternity. I believe in prayer, and we
18      JOSEPH GRENON: Mm-hmm, yeah.                                  18   got a lot of people writing us, a lot of people writing
19      MARK GRENON: They do that, then they --                       19   the President, and they're showing their testimonies.
20      JOSEPH GRENON: Then they just remove the whole                20   They're saying, hey, keep going, we're praying for you.
21   Constitution.                                                    21   We're praying for you. We're praying for you. People
22      MARK GRENON: Yeah. Well, that's what they want                22   say, we'll come and surround the house church if you



                                                                                                 15 (Pages 54 to 57)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 16 of 26

                                                          Page 58                                                           Page 59
 1   want us to. We're like, hey, we're just asking God to           1   When the Lord does it, everybody knows. Ask the Lord
 2   have people pray, and we ask you also that we're in a           2   to do obvious things, to silence these evil players,
 3   time of prayer, you be in a time of prayer, to                  3   that the world will wonder at His power and might. And
 4   intervene in regard to this unjust attack of our church         4   you better watch it. All the people involved, you're
 5   and its sacraments.                                             5   fighting against God. That's a dangerous place to be.
 6       We are being forced to stop under duress                    6   Please change your mind.
 7   voluntarily sending out our G2 Church sacraments to             7      The judge tomorrow, change your mind. Something
 8   people who need it. They're in need of this stuff,              8   pop into the U.S. attorney and say, Judge, we're going
 9   folks. We're writing back and tell them make it. Get            9   to dismiss this case. We don't have any right to be
10   the stuff. Make it. Keep going. Don't stop. We did             10   doing this case, or the -- or even the judge say, no,
11   this voluntary to keep the peace as we pray, and that's        11   there's no case here. This is a church. They have the
12   why we did it, to keep the peace, because they'll come         12   right. Boy, that would be something, wouldn't it?
13   in and shoot you, folks. They will. You just can't --          13   Well, it'll never happen because then they'll admit
14   you just can't let them come in with these guns. So            14   they're wrong, and everybody else will follow suit.
15   we're stopped.                                                 15   Everybody else will follow suit, what, to obey the
16       And now that's what's funny. We stopped. No,               16   First Amendment? That's good.
17   you're still indirectly old disobeying us. Like you            17      So if you can help us this month, number one,
18   people are sick. You people just make things up as you         18   we're asking you to pray. Number two, get these videos
19   go. This will be a time of prayer while we ask the             19   to as many as you can, the one I did about the
20   Lord what to do. We're asking the Lord to show the             20   "Insanity Has to Stop." Just sitting in front of a
21   world why this sacrament is needed, and to have Him            21   video saying what happened to me and how I can't stop,
22   stop this persecution of our First Amendment rights.           22   folks. I can't stop helping people. When I would talk


                                                          Page 60                                                           Page 61
 1   to people spiritually, I'd use the analogy, hey, if I          1    response to the FDA, to their warning, the first
 2   had cancer -- this was before I knew about MMS -- and          2    warning we got from them, and the U.S. eternities took
 3   didn't tell you, what would you think of me as you're          3    -- "eternities" -- attorneys took it up. Then write
 4   dying of cancer, spiritually. I have -- I have the             4    the President. Go to the WhiteHouse.gov/contact, put
 5   answer for your eternal destiny. Why wouldn't I want           5    in there "President," and there's other places. You
 6   to tell you, and I'd tell them what the Bible said             6    can write the Attorney General. Write them both, say,
 7   about it. But now that analogy I used to use, we are           7    you know, "Attention: President." Well, it says on
 8   curing cancers. I show you pictures. Why wouldn't I            8    the first one. The other one you put, "Attention:
 9   tell you, someone horribly dying, why? And I know we           9    Attorney General Barr." Write in, I've been cured by
10   can reverse that most of the time. Not 100 percent.            10   this. I've done this. Please stop this gross
11   Most of the time.                                              11   negligence against --
12      They got to not neutralize it. They got to                  12      JOSEPH GRENON: I need my sacraments.
13   continually do it, you know. They got to do it right.          13      MARK GRENON: Yeah.
14   We have 31 reasons why MMS won't work, and one of them         14      JOSEPH GRENON: That's what you got to tell them.
15   is you got to do it right. You got to have the right           15      MARK GRENON: They do. We live off it.
16   stuff. So you can look that up. We did a whole                 16      JOSEPH GRENON: Mm-hmm.
17   broadcast about that. But if you do it right, you              17      MARK GRENON: I have it with me all the time right
18   don't take the chemo, you don't destroy yourself, you          18   by my desk. Right by my desk. I drink this, okay? We
19   don't take the radiation, you don't do the surgery and         19   practice what we preach, folks. It's why I'm 63,
20   cut up your immune system and all that. We want you to         20   healthy, strong. We got to get out in the sun, folks.
21   watch "What Happened To Me."                                   21   We got to get back to the ocean. Wearing these masks,
22      Then what I wrote to the President, and then my             22   even -- what I like about this surgeon general, he says



                                                                                                 16 (Pages 58 to 61)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 17 of 26

                                                          Page 62                                                             Page 63
 1   the masks are bad. When you exhale, Joe, you know,             1    even the module showing up the first time. And, Joe,
 2   you're not supposed to inhale carbon dioxide by putting        2    I'm just preaching to them. You people need to know
 3   it in a mask. You're supposed to interact with                 3    God set this up, and you need God. Why would you do
 4   bacteria, viruses --                                           4    this? And even the last one we did the other day. It
 5       JOSEPH GRENON: Yeah.                                       5    was really short.
 6       MARK GRENON: -- so your body can create herd               6       JOSEPH GRENON: Yeah.
 7   immunity. "That's an awful thing." "Oh, you're evil."          7       MARK GRENON: Jon apologized. He goes, you know,
 8    Yeah, I might wear a mask if I'm sanding. I don't             8    I'm sorry for yelling at you guys. Here, take a Bible
 9   want dust particles in my -- I might do it during that         9    tract, and I'm not taking your stuff, but, you guys,
10   time, or you're dealing with someone with tuberculosis         10   you know, you just doing your job, which I don't think
11   that really can be spread by someone coughing at you.          11   you should break the First Amendment. I saw a sheriff
12   Okay. I understand that. But this? This is nothing.            12   in a -- and a -- and a police office the other day
13    A virus leaves. It doesn't last hours and hours and           13   saying I am not going to enforce unconstitutional laws.
14   days on things. It's a lie. And you're washing                 14   I'm not going to do it.
15   everything all the time, disinfecting with some very           15      Then get the G2 Church documentary to people.
16   powerful stuff that has its own side effects is stupid.        16   It's free. Get the G2 Voice to people. They can
17    You need to interact.                                         17   listen to us, and if we don't sound logical or show you
18       We have 60 -- 600 trillion bacteria in our body            18   facts, don't listen to us. You got to make your own
19   and only 60 trillion human cells. Then there's                 19   choice. Get our newsletters. They're being blocked,
20   viruses, thousands of viruses our bodies makes. That's         20   Joe, all the time. "I signed up and never got it."
21   how a cell cleans itself. It creates a solvent in the          21   Well, just go where we keep them all, g2churchnews. Go
22   cells to clean itself. Let's call it a virus. We got           22   there. They're right there. There's about -- you said


                                                          Page 64                                                             Page 65
 1   about 400 of them, right, newsletters there now?                1      MARK GRENON: -- of our church and of the world,
 2      JOSEPH GRENON: Yeah, close to 400 total, mm-hmm.             2   so become a member. Take the course. Learn how to
 3      MARK GRENON: Yeah, been doing it for 10 years,               3   heal people. That helps us tremendously and you. Help
 4   folks. The first year or two, Jim wrote most of them.           4   us help you to help others, so we train you up. One
 5   I helped a little bit. But after that, I wrote the              5   guy says I can't get the sacraments anymore, you guys
 6   majority of them. Get a membership. Become a member.            6   are shut down. Well, It just says we're in a time of
 7   This helps us as a donation also, but you get a card,           7   prayer, but I said, get the course, make it yourself.
 8   and you can become a member of something that's                 8   Why are you -- why are you not doing that?
 9   standing up. "Well, you're not a real church because            9      JOSEPH GRENON: Yeah, I tell people when you get
10   you let atheists" -- they have a belief, okay?                 10   the stuff, let me know. I'll tell you how to make it
11      JOSEPH GRENON: Mm-hmm.                                      11   or I'll give you a video or something.
12      MARK GRENON: I don't agree with their belief, but           12      MARK GRENON: But indirectly, you're disobeying,
13   I don't have to. They don't have to agree with me to           13   Joe.
14   be part of our church.                                         14      JOSEPH GRENON: Information. I'm giving you
15      JOSEPH GRENON: Yeah.                                        15   information anyway, so.
16      MARK GRENON: Because our church religion is about           16      MARK GRENON: We're going to do it.
17   health and sacraments. Health sacraments. I'm a Bible          17      JOSEPH GRENON: I'm not going to stop talking.
18   believer. You're going to hear that from me, but               18      MARK GRENON: We're not going to stop that. Then
19   someone else that uses it becomes a member, they're not        19   I tell people get these both books, okay? "I don't
20   bound to believe what I believe, except principles of          20   want to spend the money to get the printed ones."
21   our creed and the protocols. They don't --                     21   Okay. I understand, but this is why they're attacking
22      JOSEPH GRENON: The Ten Commandants.                         22   us. What we talk about in here, this shows you what



                                                                                                17 (Pages 62 to 65)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 18 of 26

                                                        Page 66                                                             Page 67
 1   we've been doing since 2007-2014. Volume three is             1   this to people. Yesterday I saw President declare
 2   coming out pretty soon. I'm getting close, Joe, okay?         2   National Prayer. I wanted to read one section of it,
 3   This one, they're in three languages. This one is in          3   of what he said about -- "In the midst of these trying
 4   three languages, but I tell people get the e-book,            4   and unprecedented times, we are reminded that just as
 5   folks. We don't even have to print it. It's costly.           5   those before us turn to God in these darkest hours, so
 6   That's why it costs 35 bucks for the book. It's               6   must we seek His wisdom, strength, and healing hand.
 7   costly. It's heavy to ship, so but I recommend                7   We pray that He comforts those who have lost loved
 8   everybody getting those two books. But get the e-             8   ones, heals those who are sick, strengthen those in the
 9   books. Why? Because you got them immediately. You             9   front lines, and reassures all Americans that trust in
10   don't have to wait for it to be shipped to you. It's         10   Him, we can overcome all obstacles." And this is what
11   cheaper, and you can click on all these links, Joe.          11   we want. This is what we want, folks. We want people.
12      You can look it up. You could show your friends,          12      He says -- well, in the beginning he says
13   look at this testimony. Look at this. You can look at        13   everything I believe. "On the National Day of Prayer,
14   it yourself. You can put it on your computer and read        14   Americans reaffirm that prayer guides and strengthens
15   it there. This will really help us, and I see more           15   our Nation, and we express with humility and gratitude
16   people are doing it, and it's helping tremendously,          16   our firm reliance on the protection of Divine
17   folks. Please. I told a couple people by a few e-            17   Providence. As one Nation under God, we share a legacy
18   books, send them to your friends. Send them to your          18   of faith that sustains and inspires us, and a heritage
19   friends, okay?                                               19   of religious liberty. Today we join together and lift
20      JOSEPH GRENON: Mm-hmm.                                    20   up our hearts, remembering the words of I John 5:14
21      MARK GRENON: You can't copy them because it's a           21   that tell us if we ask anything according to His will,
22   PDF, and I really wish you wouldn't, but try to get          22   He hears us."


                                                        Page 68                                                             Page 69
 1      We're asking according to His will, Lord, stop            1    religious conviction and our right on the First
 2   this craziness and let us heal people, and You can heal      2    Amendment to continue.
 3   them all with just prayer. The effectual, fervent            3       So the proof is naturally being shown to us by the
 4   prayer of a righteous man healeth much, and it heals         4    results. Isn't that real science, observation and
 5   the sick in that verse in James. The prayer of faith         5    repeatability? And this is where they get the
 6   shall heal the sick. So is that a drug, prayer, huh?         6    scientists. "Well, we did this in a petri dish."
 7      JOSEPH GRENON: It looks like it.                          7    Okay. They've taken sodium chlorite, and they've also
 8      MARK GRENON: Water heals thirst. Is that a drug?          8    taken chlorine dioxide when it's mixed, and had all
 9   Holy water in the Catholic church they talk about, it        9    kinds of bacterias and stuff, and microorganisms and
10   has healing -- God will take it, okay? Whether you           10   pathogens, and they put it in a petri dish. Kills
11   believe that or not, they're saying it. So is holy           11   everything that's bad. Wow. Okay. Now,
12   water a drug?                                                12   scientifically, that's correct. Now, put that in a
13      Battery is dead.                                          13   body and say, let me see what it does there, okay, and
14      So thank God for Donald Trump, our President. You         14   that's what we're doing, and then we're giving you the
15   agree with him on everything? Probably not. Does he          15   results of what the people say happened.
16   agree with me on everything? Probably not. Do I agree        16      JOSEPH GRENON: Mm-hmm.
17   with you on everything? Probably not. Do you agree           17      MARK GRENON: I can give you three results for me.
18   with your spouse on everything? Probably not.                18   Well, more, but MRSA, dengue fever, infections I've
19   Probably not anybody will agree completely on this           19   had. Oh, we had Zika. Me and you had Zika. What are
20   Earth, okay? So I love what he's saying here. Thank          20   other things we've dealt with? Tooth abscessed, skin
21   you, Mr. President, and I pray that you uphold our           21   problems. Just different health --
22   righteous -- "our righteous" -- really righteous             22      JOSEPH GRENON: Just overall stuff, yeah.



                                                                                             18 (Pages 66 to 69)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 19 of 26

                                                       Page 70                                                             Page 71
 1      MARK GRENON: Energy level. My bowels, my                 1    simply be untrue, afflicted by studies with small
 2   intestines working good. The reason why we, the people      2    sample sizes, tiny effects, invalid exploratory
 3   of the world, are being fooled so much by the so-called     3    analysis, and flagrant conflicts of interest. Together
 4   healthcare system that does not know anything about the     4    with an obsession for pursuing fashionable trends of
 5   care of health, is the majority belief -- the majority      5    dubious importance, science has taken a turn towards
 6   believe the scientists or their fake science. We have       6    darkness." Then he goes on to say, "The case against
 7   scientists saying this virus or that virus is doing         7    science is straightforward. Much of the science
 8   such and such in the body, and are they correct? Has        8    literature, perhaps half, may be simply untrue,
 9   their theory been tested scientifically and honestly?       9    afflicted by studies with small samples" -- oh, I read
10   We have for a long time, long time, trusted the FDA,        10   it again, right?
11   CDC, and big pharma, and are paying for our lack of         11      JOSEPH GRENON: Yeah, as it's written.
12   doing due diligence or being too trusting of the so-        12      MARK GRENON: Yeah, he said it again. So he's
13   called experts.                                             13   saying basically that a lot of it's fake. "This is
14      Let me give you a quote from two editors of some         14   quite disturbing given the fact that all of these
15   of the most prestigious medical journals in the world,      15   studies, which are industry sponsored, are used to
16   okay? You don't want to believe me? Believe these           16   develop drugs, vaccines to supposedly help people,
17   guys. Dr. Horton recently published a statement             17   train medical staff, and educate medical students and
18   declaring that a lot of published research is, in fact,     18   more. It's common for many to dismiss a lot of great
19   unreliable at best, if not completely false. This is        19   work by experts and researchers at various institutions
20   what he said, Richard Horton, editor and chief of the       20   around the world, which isn't peer reviewed and doesn't
21   Lancet. That's a medical journal out of England.            21   appear in a credible medical journal. But as we can
22   "Much of the scientific literature, perhaps half, may       22   see, peer reviewed doesn't mean much anymore. Credible


                                                       Page 72                                                             Page 73
 1   medical journals continue to lose their" --                 1    which is considered to be one of the most prestigious
 2      JOSEPH GRENON: Tenability.                               2    peer-reviewed -- who are the peers; are they paid off
 3      MARK GRENON: -- "tenability in the eyes of               3    -- medical journals in the world, makes her view of the
 4   experts and employees of journals themselves," like Dr.     4    subject quite plain. Now, listen to what she says:
 5   Horton. He says I don't even -- he's an editor. He          5    "It is simply no longer possible to believe much of the
 6   goes I don't trust it. He also went on to call himself      6    clinical research that is published or to rely on the
 7   -- call himself out in a sense, stating that, "Journal      7    judgment of trusted physicians or authoritative medical
 8   editors aid and abed the worst behaviors, that an           8    guidelines. I take no pleasure in this conclusion,
 9   amount of bad research is alarming, that data is            9    which I reach slowly and reluctantly over my two
10   sculpted to fit a preferred theory." He goes on to          10   decades as an editor of the New England Journal of
11   observe that, "Important confirmations are often            11   Medicine." Dr. Marcia Angell.
12   rejected, and little is done to correct bad practices.      12      She says I've been around. She's a doctor. It's
13   What is worse, much of what goes on could even be           13   been -- it's been lied about, that so-called trusted
14   considered borderline misconduct." That Dr. Judy?           14   physicians and medical guidelines are lying. It's
15      JOSEPH GRENON: Mm-hmm.                                   15   awful. It's not reliable, okay? So, and she's saying,
16      MARK GRENON: She found pieces of animals and             16   hey, I'm not going to be part of it. Here is the
17   babies and stuff in the -- in the vaccines and stuff        17   results of the Genesis II Church of Health and Healing,
18   they were doing. They didn't want people to know that.      18   and it was receiving and recording a voluntary, unpaid
19   She went to jail. She's a hero in my book. So we            19   human self-dosing of the standardized G2 Church
20   have another one, Marcia Angell, a physician and            20   sacraments from every part of the world. You decide if
21   longtime editor-in-chief of the New England Medical         21   the G2 sacraments work and why we are being attacked so
22   Journal -- you hear about that one all the time --          22   viciously from those who benefit from people being



                                                                                            19 (Pages 70 to 73)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 20 of 26

                                                         Page 74                                                           Page 75
 1   sick. You decide, folks.                                       1   know, a good soft spot for Africa where they practice
 2      This is why I sent to the newspapers. Let them              2   on everybody, right? Let's go there, and let's
 3   decide. Do you believe this, huh? Do you believe               3   eliminate malaria in Africa. Let's do it. Call it the
 4   this? So what I did was, "The results of the Genesis           4   Trump test, TT.
 5   II Church Care of Health is the restoration of health          5      There was a guy in Tanzania, the president the
 6   in 95 percent of the people that do protocols                  6   other day, he got the tests, coronavirus tests, right?
 7   correctly," okay? So I put in there -- it's 29 reasons         7    He tested a goat and a -- and a fruit, and they're
 8   why, but we added two more, why MMS will not heal you.         8   positive. He gave them names, sent them in, and they
 9   So it's important that you read it, make sure you're           9   came back positive. The fruit and the goat, and he's
10   doing it right, see the number-one killer of the world        10   telling the people in his country to get a video to see
11   defeated.                                                     11   how fake these tests are. I tested a goat, gave it a
12      So we showed you a video about how the number-one          12   human name, tested this -- I think it was in papaya or
13   killer, malaria, in the history of the world. Over two        13   something, what they call it in their country.
14   billion people have died from it -- from it, billions         14      JOSEPH GRENON: Mm-hmm.
15   upon billions have contracted it. Every year, 300             15      MARK GRENON: And it came back positive. So we
16   million to a half a billion contract malaria to this          16   got a fruit and a goat that are coronavirus positive.
17   day. One to two million people die. Half of them are          17   Then we have a channel, folks, a site,
18   kids. That can be completely eliminated. I've asked           18   MMStestimonials.co, categorized with different
19   the President's wife, well, in her Facebook thing. I          19   illnesses you can read. People go in there, they put
20   don't know if she read it, but hopefully somebody might       20   up their topic, they put in the illness. You can go in
21   have. If I ever meet him, I'll ask her, let's go.             21   there and put it in yourself. Thousands are there. We
22   Let's do a project in Africa because she's got a, you         22   have many written testimonies also on g2church.is. We


                                                         Page 76                                                           Page 77
 1   have MMS testimonials there, okay? Some are the same.          1      MARK GRENON: Isn't that crazy?
 2   Some are different. Conclusion? You weigh the                  2      JOSEPH GRENON: That's what it is. It's the
 3   evidence. You make the decision. You need to take              3   tests. The tests are showing what everything has in
 4   responsibility for your health and that of your family         4   this world.
 5   and friends.                                                   5      MARK GRENON: And if you have been injected,
 6      See, we're putting it in your lap. We're teaching           6   okay --
 7   you self-care. We're not only teaching you how to take         7      JOSEPH GRENON: With a coronavirus influenza over
 8   MMS. We're teaching you don't take the meds. Get               8   the past few years --
 9   those toxins out of your body. I don't know if you             9      MARK GRENON: Right.
10   know this -- well, you don't -- but --                        10      JOSEPH GRENON: -- you have those things in you,
11      JOSEPH GRENON: It was in Tanzania when they --             11   too.
12   where they did that, the president --                         12      MARK GRENON: That's what Dr. Tenpenny says, and
13      MARK GRENON: Yeah, I know. What did I say?                 13   she's getting her videos taken off. Well, I had a
14      JOSEPH GRENON: You didn't say. You said                    14   scientist write me referring to that and saying, Mark
15   somewhere, but it was in Tanzania.                            15   -- well, she put it on Facebook, so I can say Stephanie
16      MARK GRENON: Yeah, I saw the video of him telling          16   Seneff. She said, Mark, this lady is saying the same
17   the people.                                                   17   thing you've been saying about toxicity.
18      JOSEPH GRENON: Yeah, they tested a goat, a sheep,          18      JOSEPH GRENON: Yeah. Well, this -- what's it
19   papaya, the fruit.                                            19   called? These tests, they're just showing up and
20      MARK GRENON: Papaya, that's it, yeah.                      20   making everybody positive. It's just -- it's
21      JOSEPH GRENON: And they named it, and they sent            21   ridiculous.
22   it in. It showed it up positive.                              22      MARK GRENON: It's sick. I was asked to provide



                                                                                                20 (Pages 74 to 77)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 21 of 26

                                                       Page 78                                                              Page 79
 1   testimonies that have been coming to us in the past 10       1      JOSEPH GRENON: Oh yeah.
 2   years. Below is a lot of evidence proving our G2             2      MARK GRENON: That's treason.
 3   sacraments work. Our G2 Church documentary, that has         3      JOSEPH GRENON: Yeah.
 4   some in it, okay? Well, I sent this to the President,        4      MARK GRENON: This judge could go to jail. "She's
 5   too. I sent this list. Here, people lying about us,          5   a lifetime judge." Not if you lie, commit a -- commit
 6   look it up: 1,129 testimonies we put up last week on         6   gross negligence and go against your oath.
 7   our -- well, a couple weeks ago now because it was a         7      JOSEPH GRENON: Yeah.
 8   couple weeks ago, g2worldwidemissions,                       8      MARK GRENON: You could be taken out, Mrs. -- Ms.
 9   g2worldwidemissions. We're worldwide, 145 countries.         9   Williams, huh? Fili, Goldstein. Those are the three
10   Bishops, churches, health ministers, members, go there      10   that are meeting tomorrow. Is the FDA, FTC showing up?
11   and click on --                                             11   You guys, too, huh? I'm praying that God just shuts
12      They got reviews about us sending them sacraments        12   down the FDA. You know, do I want people looking over
13   and how quickly got it to them. That's stopped right        13   what the pharmaceutical -- or anybody. It could be
14   at the moment voluntarily. They didn't stop us. You         14   just us naturally, right? Somebody like us, chlorine
15   know that witch bitch over to the island, "Oh, we           15   dioxide. Not us as a church. We're always going to
16   stopped them." Wait until you see what happens. She         16   have -- but there's other people testing it right now.
17   was just sued for lying about somebody and found guilty     17   They could go to the FDA and say, hey, this works.
18   in Croatia. The people sent me that. But no one             18      And we have a peer group that say, yeah, it did
19   believes or trusts her anymore even in her own country.     19   work, and they did it in people. Look, no side
20    I pray for her soul -- Fiona -- I do, but when it all      20   effects. A little diarrhea, stomachache, go too fast.
21   comes full circle, some people are in jail for lying.       21   That's it. No one is dying. They're saying people
22   These U.S. attorneys could go to jail.                      22   are dying. No one is dying. They're lying. They're


                                                       Page 80                                                              Page 81
 1   taken out of context. No one is dying. Did someone           1   Johnson & Johnson, and like a water purifying company
 2   gets sick drinking Clorox or this straight? Probably.        2   like Coleman. Approved by the FDA, EPA, yeah. They
 3   People around the world have done it. I've seen it in        3   don't mention that crap. No, they don't mention that,
 4   our seminar, and it like water. Some downed a little         4   Joe. That's why I don't give these newspapers and
 5   bit. They were thirsty. Boy, they had a stomach              5   these TV stations that are owned by the same people
 6   problem all night. We didn't even take him to the            6   that are paying for these fake studies. Just wake up,
 7   hospital. We gave him milk. I think we gave him              7   folks. Research. We knew before they ever mentioned
 8   saltwater, too. They puked. That was it. They had a          8   it because the people we know and the people who
 9   bad night. Next day they were back in the seminar.           9   researched it that the coronavirus was started in a
10      JOSEPH GRENON: Yeah, they felt great the -- they         10   clinic, in a -- in a lab in North Carolina. Maybe some
11   even felt better the next day.                              11   soldiers brought it over to Wuhan. Maybe Fauci
12      MARK GRENON: Yeah, they did. They said --                12   definitely sent it over there because they had a --
13      JOSEPH GRENON: It cleaned him out somehow.               13   they had -- they couldn't do biological warfare
14      MARK GRENON: Really quick. Too bad -- too fast.          14   anymore, so when that was closed in that North Carolina
15   We never tell people do that, so that's just an             15   laboratory, he paid $3.5 million, and it's coming out
16   outright lie. ABC tried to pull that crap. The guy --       16   of the -- I think it was National Institute of Health
17   remember that guy, Wong? He was really Wong. Remember       17   money, American money, to ship it over to Wuhan. Did
18   up in Canada? "This is horrible."                           18   you know he's on Bill Gates's board, Fauci, Microsoft?
19      JOSEPH GRENON: Yeah, yeah, he was really Wong.           19      JOSEPH GRENON: And what's-his-name is involved in
20      MARK GRENON: Yet the EPA approves it. The FDA            20   that. Clinton's.
21   approves it. You know, it's all approved by them when       21      MARK GRENON: Oh yeah, for sure.
22   they make money for it and help another company like        22      JOSEPH GRENON: Mm-hmm.



                                                                                            21 (Pages 78 to 81)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 22 of 26

                                                           Page 82                                                            Page 83
 1      MARK GRENON: They're all involved. They're all                1   input about why, please, and I wrote back, you did this
 2   the same people. They get around and drink blood,                2   because of -- they didn't even answer. No, there's no
 3   torture. I saw quote the other day about Zuckerberg              3   debate, they said, so they didn't even listen to my
 4   saying, yeah, I drink the adrenochrome. When you get             4   response.
 5   it out of a person that's really scared, you suck the            5       JOSEPH GRENON: Your complaint, yeah.
 6   blood out of them.                                               6       MARK GRENON: So we put everything up on
 7      JOSEPH GRENON: The adrenalin?                                 7   Brighteon, and BitChute, and other places. Our bishop
 8      MARK GRENON: Adrenochrome it's called. They even              8   in New Zealand, his site right there, great site,
 9   sell it China. So where are they getting it from, huh?           9   MiracleMineral.co.nz. He has over 100-something
10   He says, yeah, I don't like when they take it out of            10   testimonies he's receiving in New Zealand on BitChute,
11   the younger participants. That means they're torturing          11   our MMS testimonial channel, testimonials. We have
12   kids and sucking the -- taking the blood out of it and          12   over 200 there. I've been mentioning this every week.
13   drinking it. This is sick. It's got to stop. That's             13    So our newsletters, every week for -- well, let' say,
14   why when they found Hillary Clinton's videos, some of           14   150 --
15   the police in New York puked when they saw some of the          15       JOSEPH GRENON: Episodes?
16   videos of what they were doing. That's all coming back          16       MARK GRENON: No more than that probably.
17   around.                                                         17       JOSEPH GRENON: A hundred seventy, 180.
18      We've had our YouTube shut down, three channels              18       MARK GRENON: Yeah, times 10.
19   last May, over two million views. YouTube kept all our          19       JOSEPH GRENON: Yeah.
20   data and gave us no ability to contest this obvious             20       MARK GRENON: There's about 1,800, 1,900. We're
21   silencing. Well, now that's maybe not true. I think             21   taking them off, the newsletters, we have been, and
22   they did say if you have any -- what's the word -- any          22   putting up on the site, MMStestimonials.co, okay? So


                                                           Page 84                                                            Page 85
 1   we've been doing that. Many medical doctors, they use           1    four? I think it was like five because we had MMS

 2   MMS around the world with great results. Can't tell             2    Testimonials, G2 Voice, Genesis II Church. I had a

 3   anyone or they're fired and lose their license, or              3    personal one. You had a personal one. MMS Hispaniola.
 4   they're threatened with jail, okay? This is why                 4    Yeah, it was five or six.
 5   they're -- this is how they attack us.                          5       Vimeo. We thought they were uncensored. Yeah,
 6      There's a guy in Bogota, been taken out. He was              6    right. We find out who owns them, the same crackpots,
 7   testing chlorine dioxide. It was called the Genesis             7    evil bastards that own them. PayPal closed a bunch of
 8   Foundation.                                                     8    our accounts. ClickBank. We put our movie up, and we
 9      JOSEPH GRENON: Yeah.                                         9    are -- we had if you wanted to after the movie to get
10      MARK GRENON: We didn't set it up, yet he was in              10   our course. Took it down. ClickBank. GoDaddy took
11   one of our seminars, knows what's going on, tried it on         11   our .com. McAfee Antivirus is blocking us. Yahoo is
12   his own because he knows it works. We've been -- they           12   blocking us.
13   took my books off of Amazon. Why would they do that,            13      JOSEPH GRENON: Yeah, Google --
14   Joe? I put out -- this book was there about two years           14      MARK GRENON: Google.
15   on Amazon.                                                      15      JOSEPH GRENON: -- not Google. YouTube just did
16      JOSEPH GRENON: Freedom of speech.                            16   something the other day that anything that goes against
17      MARK GRENON: I put this one up. Within a few                 17   the WHO is completely banned.
18   days, it taken down, huh, around the same time we               18      MARK GRENON: Yeah.
19   interviewed Mike Adams and his site was hit. For a              19      JOSEPH GRENON: That's why the Judy video, the
20   couple days, you couldn't even -- he couldn't put               20   pandemic one was immediately erased also.
21   anything up. They've fixed it since then. Twitter               21      MARK GRENON: And Trump at the WHO, he's stopping.
22   canceled us. Facebook took -- it was five channels or           22   Now the major supplier or supporter of the WHO is Bill



                                                                                                  22 (Pages 82 to 85)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 23 of 26

                                                     Page 86                                                           Page 87
 1   Gates. They're going to get that guy. They're going        1   the books. You got it. You know how to make it in the
 2   to get him. We've had at least 10 merchant accounts        2   books. You know how to use it in the books. You know
 3   shut down. We just keep plugging along. Now we got         3   what we've doing it in the books. You got the history
 4   the warning. Now we got this case against us that          4   of why we have dis-ease, what the pharmaceuticals been
 5   means nothing. That's complete disrespect. Of course       5   up to, all the key players, what they've been doing.
 6   it is.                                                     6   These books will keep you safe, keep you healthy. Get
 7       JOSEPH GRENON: Hey, you're disrespecting us.           7   them.
 8       MARK GRENON: You're disrespecting, violating my        8      We did two studies in Uganda. They've taken it
 9   rights, so I violate your order, and I'm -- come on,       9   down. We had almost a million views on that.
10   man. They're violating the First Amendment.               10      JOSEPH GRENON: Yeah.
11   Disgraced. Defying it. An interview with a Google         11      MARK GRENON: The pufty Red Cross. We cured 154
12   spokesman with the Business Insider where we have all     12   people. One of the guys that came to our seminar, Leo,
13   the Pickle Head Ed writing stuff. They think they won     13   he was there. We have other people that went back last
14   because they got a few battles there they supposedly      14   year, drove through that town. What was it, Kampala,
15   won on. Wait until it comes full circle. They             15   something like -- no, no, that's the capital. I forget
16   revealed, the Google spokesman, that they wrote an        16   the name of the town.
17   algorithm against us, Joe, created specifically against   17      JOSEPH GRENON: I forget the name of it, yeah.
18   Genesis II Church and MMS to stop people from finding     18      MARK GRENON: But Bob went to it, our bishop.
19   out what we are doing.                                    19   We've been on his TV station, I am TV, IAmTV.us, and
20       That's why I say get the books. You'll know what      20   with Alan Keyes. They both went there last year, saw
21   we're doing, okay, if they shut down everything. They     21   firsthand malaria cured. Well, they went through the
22   own these things. They shut down everything, you got      22   town on the way, stopped where they did that, and asked


                                                     Page 88                                                           Page 89
 1   people on the street, hey, are they doing that MMS, you    1   girl with eczema? Look at this stuff. Look at the
 2   know, the -- "Oh yeah, yeah. We still do it. We do it      2   eczema, so bad. If you're not listening or watching,
 3   for everything. It's curing everything. We use it for      3   or looking at it -- excuse me -- click on the
 4   not just malaria, but everything." Alan Keyes went         4   newsletter, right? It's right there in the
 5   there, and they just put out another video, Joe,           5   description.
 6   Finding God. Alan and Bob are both believers. Alan         6      JOSEPH GRENON: I'll put it up in the video.
 7   ran for president against Bush in 2000. Great guy.         7   It'll be right there.
 8   Great logical guy. He was on Alex Jones last week          8      MARK GRENON: Yeah, okay. You'll see. Look.
 9   again and mentioned chlorine dioxide. Why is that          9   Boom. I don't know how long it took her because she
10   being persecuted so much? He was ambassador for all of    10   didn't say, but you got the before and after. Well,
11   Africa.                                                   11   look at the wart. Horrible wart on the big toe. Boom.
12       Look at the Spanish testimonies we have. Si habla     12    Fell out, gone. The eye, a growth in a person's eye
13   espanol, testimonials in Espanol (Spanish language        13   gone. Look at this gangrene, the person's feet. They
14   spoken).                                                  14   cut off the feet. They cut them off. Boom. Gone.
15       JOSEPH GRENON: (Spanish language spoken) in           15   This guy had MRSA. He went from healthy to really like
16   BitChute. (Spanish language spoken.)                      16   -- almost looks like an AIDS victim because it was all
17       MARK GRENON: (Spanish language spoken.)               17   throughout his body, and at the end he's like, I'm
18       JOSEPH GRENON: (Spanish language spoken.)             18   back. This cop or security guy. I don't if he was a
19       MARK GRENON: Yep, that's where we're at. Now,         19   cop. He might be. Allergies, whole life -- we read
20   I'm going to show you some before and after pictures      20   this one. I remember this one -- his whole life, and
21   that I sent to the news media. Did you see any of         21   now he's got a cat on his shoulder. Look at this
22   these testimonies so far I put up? Did you see this       22   cancer How can I not keep telling people? How, Joe?



                                                                                            23 (Pages 86 to 89)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 24 of 26

                                                             Page 90                                                          Page 91
 1   We'd be just really bad people, a disgrace to the human            1   food. Gone. There's people in the Philippines,
 2   race, like they are being to us, by stopping this.                 2   meningitis, that I read -- I remember reading this one,
 3      This guy, I remember prostate cancer. No, excuse                3   and I didn't put up the whole testimony. I just put
 4   me, this was AIDS, and Nela, our bishop down in                    4   the pictures. In bed dying. They had baths and
 5   Paraguay, great lady. We got a -- we got to get her --             5   everything, and at the end, I remember the whole
 6   we got to go there and help her even more. She built a             6   village was like, "It's a miracle."
 7   building, Genesis II Church. She's a lawyer. She gets              7      JOSEPH GRENON: And they've got a church now,
 8   on the radio. Look at this infection. Look at it.                  8   don't they, yeah.
 9   It's almost gone. I didn't have the last one. Look at              9      MARK GRENON: Yeah. Yeah. "It's a miracle."
10   this kid up in the Andes. Had this growth on his face.            10   Also healed. Look at this guy on his face, this
11   We don't even know what it was, but look at it. It's              11   growth. How can we stop? This guy would -- if you
12   gone. Got a little residual scar in the nose.                     12   stopped, he would probably die or maybe it covered his
13      JOSEPH GRENON: Yeah, it's --                                   13   whole face. Look at this tumor on the cat's eye. Look
14      MARK GRENON: Poison sumac from one of our health               14   at this guy with prostate cancer, died -- dying, and
15   ministers sent in. He gets it every year. He said,                15   look at him later. Look at him. I think it was six --
16   man, I got it. Look how bad it was. Gone. The skin                16   yeah, it was six months later.
17   cancer, a lady I talked to many times. Look, can't                17      JOSEPH GRENON: Six months later, yeah.
18   even hardly see where it was. This was a weird one.               18      MARK GRENON: Then in our -- in our first -- in
19   We don't even know what it was. We just think it was              19   our seminar, right, we go through these testimonies,
20   some kind of autoimmune deficiency.                               20   and I'm not going to read them all just because of
21      JOSEPH GRENON: This was strange.                               21   time's sake. But you got a lady, ovarian cancer. You
22      MARK GRENON: Look at the spider bite eating the                22   got another one, prostate cancer. You got a dengue


                                                             Page 92                                                          Page 93
 1   leishmaniasis and HIV, three testimonies there.                    1   Creator. We're a religion. "Well, you can say --
 2   Tuberculosis, meningitis, HIV, HIV, HIV, HIV, diabetes,            2   you're not religious." This is where they -- "see,
 3   diabetes, hepatitis C, candida. Intestinal candida                 3   they're contradicting their self." Religious. This is
 4   removed with MMS. Hepatitis B. You know there's                    4   why I use the old definitions, at the time when they
 5   hepatitis, I think, all the way up to J. Maybe not J.              5   wrote it. Religion today is -- we call it spiritual,
 6   HP, C, C. J, H, I --                                               6   okay? We're non-religious like in a denomination.
 7      JOSEPH GRENON: E, F or something like that.                     7      JOSEPH GRENON: Yeah.
 8      MARK GRENON: Yeah, something like that. It's a                  8      MARK GRENON: We're non-religious that way, and
 9   bunch of them, but it's a -- hepatitis means "the                  9   you don't have to be religious to be a part of us or
10   liver" basically. It cleans the liver. When the liver             10   spiritual to be a part of us. Anybody can come. What
11   is clean, that stuff goes away, okay? Crohn's disease,            11   church does that?
12   arthritis, virus in the medulla, the medulla.                     12      JOSEPH GRENON: But they have -- they have the
13      JOSEPH GRENON: Medulla.                                        13   First Amendment, but also the law of universal law
14      MARK GRENON: I think they say "Medulla." No,                   14   about religion -- freedom of religion and freedom of
15   that's Spanish. "Medulla" in English.                             15   church. (Spanish language spoken) in Spanish. They're
16      JOSEPH GRENON: Yeah, that's right.                             16   two separate things. That's the -- that's the meaning
17      MARK GRENON: Cancer, MRSA, MRSA, malaria. Folks,               17   and that's the belief.
18   we have to tell the world, and I'll say this publicly             18      MARK GRENON: Yeah.
19   to President Trump: we have to tell the world.                    19      JOSEPH GRENON: So you can have a group that
20   Attorney General, we have to tell the world. You have             20   doesn't believe anything religious, and that's a
21   to uphold our religious rights, and we fall under the             21   church. That's considered --
22   category of a religion. This is our beliefs, our                  22      MARK GRENON: You've got satanic churches.



                                                                                                  24 (Pages 90 to 93)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 25 of 26

                                                          Page 94                                                              Page 95
 1   They're a religion, Joe.                                        1   kill the body, but you can't kill my spirit, and you
 2      JOSEPH GRENON: Yeah, exactly.                                2   better feel -- fear Him that can kill both the body and
 3      MARK GRENON: This is what -- so they're lying to             3   spirit in Hell forever. I put up -- they put up half
 4   us, but it's so easy to me that I don't have to even            4   -- I told the judge you better worry about this and
 5   keep writing letters. I'm writing it to trying to               5   then eternity, like -- you know, they didn't even
 6   reason with them and show the world what they're saying         6   finish --
 7   and what we're saying.                                          7      JOSEPH GRENON: They don't. They don't. That's
 8      JOSEPH GRENON: Yeah, yeah, you have to.                      8   why you can't talk to them.
 9      MARK GRENON: That's why I'm writing these people.            9      MARK GRENON: They make it all up, Joe.
10   I don't -- I write the judge personally, the U.S.              10      JOSEPH GRENON: Mm-hmm.
11   attorney personally, and even the FDA official                 11      MARK GRENON: They take things out of context.
12   personally. Hey, you guys are wrong. This is it.               12      JOSEPH GRENON: Yep.
13   Stop it. Cease and desist. I've sent them I a                  13      MARK GRENON: So we don't give these people, these
14   warning. I've sent them that you'll be fined if you do         14   liars -- you'll see a few soon that's going to come
15   this, every day if you continue. I've told them they           15   out. Some documentaries are going to be on, some other
16   broke their oath. I've said it all. But basically,             16   things, people that are interviewing us. We're going
17   the bottom line is they tried to categorize our                17   to be on. You'll see it soon. And I'll just tell them
18   sacrament as a drug.                                           18   what I'm telling you on the G2 Voice: we're in a
19      JOSEPH GRENON: Mm-hmm.                                      19   health revolution. We're not giving up. And tomorrow,
20      MARK GRENON: And that's how they got the U.S.               20   whatever they do, pray. I pray that they just dismiss
21   attorney from some stupid, ungodly unlawful act, and           21   it, forget it, we carry on. We're going to carry on
22   we're not obeying it. Don't care what you do. You can          22   anyways, so it's not going to stop us. But we're going


                                                          Page 96                                                              Page 97
 1   to carry on directly, indirectly, whatever you say.             1   listen to the Word of God, and that's the moral code
 2   We're going to be obeying the First Amendment and God.          2   for this universe forever. The Messiah has come, the
 3   There's no law that can go against our religious                3   Lord Jesus Christ. He rose from the dead. He died, He
 4   beliefs, and these are our sacraments. Next they'll be          4   was buried and rose from the dead. If he didn't rise
 5   saying you can't say the Word of God heals you, huh?            5   from the dead, He had no power. He rose from the dead.
 6      JOSEPH GRENON: Yeah, you can't --                            6   Accept the Lord Jesus Christ and truth, and be saved
 7      MARK GRENON: Can't say that.                                 7   today. That's the most important thing. When we first
 8      JOSEPH GRENON: Well, freedom of speech is being              8   found MMS, remember what we said? After curing people,
 9   attacked also.                                                  9   we got to take this -- before we knew Jim -- to the
10      MARK GRENON: Yeah. Well, of course it is. You               10   world and preach the gospel and show people we can help
11   saw the -- watch that video we put up about that lady,         11   them physically also.
12   that doctor, sweet person wanting to fight. She goes,          12      JOSEPH GRENON: Mm-hmm, yeah.
13   I got to do it for the future of the generations that          13      MARK GRENON: And it's happening. That's why the
14   are coming. We're doing the same thing, and we're              14   devil hates this, and the devil is running the world
15   mentioning the gospel of the Lord Jesus Christ. After          15   The Bible says he's even the prince of the power of the
16   this world, you have the world to come that lasts for          16   air. If you go all back to these evil companies,
17   eternity, and this life is nothing compared to                 17   behind them, the Rothschilds and all them, are the
18   eternity. The Messiah has come the Jews rejected in            18   Luciferians.
19   the first century. He's coming again. He came as a             19      JOSEPH GRENON: It's all evil.
20   lamb. Second time he's coming as a lion from the tribe         20      MARK GRENON: They're satanic, and then Lucifer
21   of Judah.                                                      21   himself. If you don't believe it, you're going to miss
22      And we tell every one of you, please, please,               22   the boat. "Ah, don't talk that." I'm going to talk it



                                                                                                 25 (Pages 94 to 97)
Case 1:20-cv-21601-KMW Document 33-2 Entered on FLSD Docket 05/11/2020 Page 26 of 26

                                                         Page 98                                                   Page 99
 1   all the time and speak it all the time. There's only          1       JOSEPH GRENON: The hair salon lady?
 2   one mediator between God and man, the man, Christ             2       MARK GRENON: Yeah.
 3   Jesus. "Broad is the way that leadeth unto                    3       JOSEPH GRENON: Yeah. Yeah. Yeah.
 4   destruction, and many go there in that" -- they're in         4       MARK GRENON: Yeah. That was called civil
 5   that -- "but narrow is the way, and few there be that         5    disobedience. She did it for that. We're doing it for
 6   find it, that leads to life," eternal life.                   6    religious disobedience against a corrupt, satanic
 7      God bless you, folks. I hope to see you next               7    people that are attacking us. God bless you. We'll
 8   week, well, at least hear you.                                8    see you next week. We're in a health revolution.
 9      JOSEPH GRENON: Mm-hmm.                                     9       JOSEPH GRENON: God bless everyone.
10      MARK GRENON: You can hear us. You can see us               10
11   next week, and pray for tomorrow. Pray that God does          11
12   something spectacular, that Mark Grenon and Joe had           12
13   nothing to do with, not even Donald Trump. It's just          13
14   like, boom. God, stop this craziness.                         14
15      JOSEPH GRENON: Mm-hmm, done.                               15
16      MARK GRENON: And we start turning this around for          16
17   good like the government's supposed to be, for good.          17
18   Otherwise, you practice religious disobedience, civil         18
19   religious disobedience, like this doctor did and this         19
20   lady that I saw. She got out of prison in Dallas,             20
21   Texas. They locked her up for like a week because she         21
22   wanted to go back to work.                                    22




                                                                                          26 (Pages 98 to 99)
